 

Exhibit 10.61

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

OMB Approval 2700-0042



 



AWARD/CONTRACT 1. THIS CONTRACT IS A RATED ORDER UNDER DPAS (15 CFR 350) ►
RATING PAGE OF PAGES N/A 1 54

2. CONTRACT (Proc. Inst Ident.) NO.

HHSN272201400040C

3. EFFECTIVE DATE

September 10, 2014

4. REQUISITION/PURCHASE REQUEST/PROJECT NO.

3504714

5. ISSUED BY CODE IO-NIAID 6. ADMINISTERED BY (If other than Item 6) CODE N/A
National Institutes of Health MID RCB-B National Institute of Allergy and
Infectious Diseases   DEA, Office of Acquisitions RFP-NIH-NIAID-DMID-AI2013174
6700-B Rockledge Drive, Room 3108, MSC 7612   Bethesda, Maryland 20892-7612  
7  NAME AND ADDRESS OF CONTRACTOR (No. street, county, state and ZIP Code) 8.
Delivery

PharmAthene, Inc.

One Park Place, Suite 450

Annapolis, MD 21401

[_] FOB ORIGIN

[X] OTHER (See below)

FOB Destination

9. DISCOUNT FOR PROMPT PAYMENT N/A 10. SUBMIT INVOICES ITEM CODE FACILITY CODE
ADDRESS SHOWN IN: Art. G.3. 11. SHIP TO/MARK FOR CODE N/A 12. PAYMENT WILL BE
MADE BY CODE N/A Article F.2. See Article G.3. 13. AUTHORITY FOR USING OTHER
FULL AND OPEN COMPETITION: 14. ACCOUNTING AND APPROPRIATION DATA:
SOCC 25.55 [_] 10 U.S.C.2304(c) (   ) [_] 41 U.S.C. 253(c)(    )   15A. ITEM NO.
15B. SUPPLIES/SERVICES 15C. QUANTITY 15D. UNIT 15E. UNIT PRICE 15F. AMOUNT
Title:  "Development of Vaccine Formulations Effective Against NIAID Priority
Pathogens" FY 14 $5,206,725               Period:  September 10, 2014 through
January 5, 2016         Contract Type:  Cost Plus Fixed Fee, Term with Options  
        15G. TOTAL AMOUNT OF CONTRACT ► $5,206,725 16. TABLE OF CONTENTS (ü)
SEC. DESCRIPTION PAGE(S) (ü) SEC. DESCRIPTION PAGE(S) PART I - THE SCHEDULE PART
II - CONTRACT CLAUSES [X] A SOLICITATION/CONTRACT FORM 1 [X] I CONTRACT CLAUSES
46 [X] B SUPPLIES OR SERVICES AND PRICE/COST 5 PART III - LIST OF DOCUMENTS,
EXHIBITS AND OTHER ATTACH. [X] C DESCRIPTION/SPECS./WORK STATEMENT 13 [X] J LIST
OF ATTACHMENTS 53 [X] D PACKAGING AND MARKING 18 PART IV - REPRESENTATIONS AND
INSTRUCTIONS [X] E INSPECTION AND ACCEPTANCE 19 [X] K REPRESENTATIONS,
CERTIFICATIONS AND OTHER STATEMENTS OF OFFERORS 54 [X] F DELIVERIES OR
PERFORMANCE 20   [X] G CONTRACT ADMINISTRATION DATA 25 [_] L INSTRS., CONDS.,
AND NOTICES TO OFFERORS   [X] H SPECIAL CONTRACT REQUIREMENTS 28 [_] M
EVALUATION FACTORS FOR AWARD   CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18
AS APPLICABLE 17. [X]  CONTRACTOR'S NEGOTIATED AGREEMENT (Contractor is required
to sign this document and return __2__ copies to issuing office.)  Contractor
agrees to furnish and deliver all items or perform all the services set forth or
otherwise identified above and on any continuation sheets for the consideration
stated herein.  The rights and obligations of the parties to this contract shall
be subject to and governed by the following documents:  (a) this award/contract,
(b) the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein.  (Attachments are listed herein.) 18. [_]  AWARD (Contractor is not
required to sign this document)  Your offer on Solicitation Number
______________________________, including the additions or changes made by you
which additions or changes are set forth in full above, is hereby accepted as to
the items listed above and on any continuation sheets.  This award consummates
the contract which consists of the following documents:  (a) the Government's
solicitation and your offer, and (b) this award/contract No further contractual
document is necessary. 19A. NAME AND TITLE OF SIGNER (Type or print) 20A. NAME
OF CONTRACTING OFFICER Eric I. Richman, President & CEO Michael C. Finn
Contracting Officer, OA, DEA, NIAID, NIH, DHHS 19B. NAME OF CONTRACTOR 19C. DATE
SIGNED 20B. UNITED STATES OF AMERICA BY 20C. DATE SIGNED   09/09/2014  

 

09/09/2014

_/s/ Eric I. Richman__________________ BY _/s/ Michael C. Finn__________________
(Signature of person authorized to sign) (Signature of Contracting Officer)    
                                                               

NSN 7540-01-152-8069
PREVIOUS EDITION UNUSABLE 26-107
Computer Generated

STANDARD FORM (REV. 4-85)

Prescribed by GSA

FAR (48 CFR) 53.214(a)

 



 

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].



 

 

CONTRACT TABLE OF CONTENTS

 

PART I - THE SCHEDULE 5 SECTION A - SOLICITATION/CONTRACT FORM 5 SECTION B -
SUPPLIES OR SERVICES AND PRICES/COSTS 5 ARTICLE B.1. BRIEF DESCRIPTION OF
SUPPLIES OR SERVICES 5 ARTICLE B.2. ESTIMATED COST - OPTION 5 ARTICLE B.3.
ADVANCE UNDERSTANDINGS 7 ARTICLE B.4. PROVISIONS APPLICABLE TO DIRECT COSTS 12
SECTION C - STATEMENT OF WORK 13 ARTICLE C.1. STATEMENT OF WORK 13 ARTICLE C.2.
REPORTING REQUIREMENTS 13 ARTICLE C.3. INVENTION REPORTING REQUIREMENT 18
SECTION D - PACKAGING, MARKING AND SHIPPING 18 SECTION E - INSPECTION AND
ACCEPTANCE 19 SECTION F - DELIVERIES OR PERFORMANCE 20 ARTICLE F.1. PERIOD OF
PERFORMANCE 20 ARTICLE F.2. DELIVERIES 20 ARTICLE F.3. ARTICLE F.3. CLAUSES
INCORPORATED BY REFERENCE, FAR 52.252-2 (FEBRUARY1998) 24 SECTION G - CONTRACT
ADMINISTRATION DATA 25 ARTICLE G.1. CONTRACTING OFFICER'S REPRESENTATIVE (COR)
25 ARTICLE G.2. KEY PERSONNEL, HHSAR 352.242-70 (January 2006) 25 ARTICLE G.3.
INVOICE SUBMISSION/CONTRACT FINANCING REQUEST AND CONTRACT FINANCIAL REPORT 26
ARTICLE G.4. INDIRECT COST RATES 27 ARTICLE G.5. GOVERNMENT PROPERTY 27
ARTICLE G.6. POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE 28 SECTION H -
SPECIAL CONTRACT REQUIREMENTS 28 ARTICLE H.1. PROTECTION OF HUMAN SUBJECTS,
HHSAR 352.270-4(b) (January 2006) 28 ARTICLE H.2. HUMAN SUBJECTS 29 ARTICLE H.3.
RESTRICTION ON USE OF HUMAN SUBJECTS, HHSAR 352.270-6 (January 2006) 29
ARTICLE H.4. REQUIRED EDUCATION IN THE PROTECTION OF HUMAN RESEARCH PARTICIPANTS
29 ARTICLE H.5. DATA AND SAFETY MONITORING IN CLINICAL TRIALS 30

 



- 2 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

ARTICLE H.6. REGISTRATION AND RESULTS REPORTING FOR APPLICABLE CLINICAL TRIALS
IN CLINICALTRIALS.GOV 30 ARTICLE H.7. HUMAN MATERIALS 31 ARTICLE H.8. HUMAN
MATERIALS (ASSURANCE OF OHRP COMPLIANCE) 31 ARTICLE H.9. RESEARCH INVOLVING
RECOMBINANT OR SYNTHETIC NUCLEIC ACID MOLECULES (Including Human Gene Transfer
Research) 31 ARTICLE H.10. NIH POLICY ON ENHANCING PUBLIC ACCESS TO ARCHIVED
PUBLICATIONS RESULTING FROM NIH-FUNDED RESEARCH 32 ARTICLE H.11. NEEDLE
DISTRIBUTION 32 ARTICLE H.12. ACKNOWLEDGEMENT OF FEDERAL FUNDING 32
ARTICLE H.13. RESTRICTION ON ABORTIONS 32 ARTICLE H.14. CONTINUED BAN ON FUNDING
OF HUMAN EMBRYO RESEARCH 32 ARTICLE H.15. DISSEMINATION OF FALSE OR DELIBERATELY
MISLEADING INFORMATION 33 ARTICLE H.16. PRIVACY ACT, HHSAR 352.224-70 (January
2006) 33 ARTICLE H.17. CARE OF LIVE VERTEBRATE ANIMALS, HHSAR 352.270-5(b)
(October 2009) 33 ARTICLE H.18. ANIMAL WELFARE 34 ARTICLE H.19. PROTECTION OF
PERSONNEL WHO WORK WITH NONHUMAN PRIMATES 34 ARTICLE H.20. OMB CLEARANCE 34
ARTICLE H.21. RESTRICTION ON PORNOGRAPHY ON COMPUTER NETWORKS OMB CLEARANCE 34
ARTICLE H.22. GUN CONTROL OMB CLEARANCE 34 ARTICLE H.23. CERTIFICATION OF FILING
AND PAYMENT OF TAXES OMB CLEARANCE 34 ARTICLE H.24. OPTION PROVISION 34
ARTICLE H.25. INFORMATION AND PHYSICAL ACCESS SECURITY 35 ARTICLE H.26.
ELECTRONIC AND INFORMATION TECHNOLOGY ACCESSIBILITY, HHSAR 352.239-73(b)
(January 2010) 40 ARTICLE H.27. INSTITUTIONAL RESPONSIBILITY REGARDING
INVESTIGATOR FINANCIAL CONFLICTS OF INTEREST 41 ARTICLE H.28. PUBLICATION AND
PUBLICITY 43 ARTICLE H.29. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE 43
ARTICLE H.30. YEAR 2000 COMPLIANCE 44 ARTICLE H.31. OBTAINING AND DISSEMINATING
BIOMEDICAL RESEARCH RESOURCES 44 ARTICLE H.32. SHARING RESEARCH DATA 44

 



- 3 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

ARTICLE H.33. POSSESSION USE AND TRANSFER OF SELECT BIOLOGICAL AGENTS OR TOXINS
44 ARTICLE H.34. HIGHLY PATHOGENIC AGENTS 45 ARTICLE H.35. HOTEL AND MOTEL FIRE
SAFETY ACT OF 1990 (P.L. 101-391) 46 ARTICLE H.36. PROHIBITION ON CONTRACTOR
INVOLVEMENT WITH TERRORIST ACTIVITIES 46 ARTICLE H.37. USE OF FUNDS FOR
CONFERENCES, MEETINGS AND FOOD 46 ARTICLE H.38. USE OF FUNDS FOR PROMOTIONAL
ITEMS 46 PART II - CONTRACT CLAUSES 46 SECTION I - CONTRACT CLAUSES 46 PART III
- LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS 53 SECTION J - LIST OF
ATTACHMENTS 53 1.   Statement of Work 53 2.   Invoice/Financing Request and
Contract Financial Reporting Instructions for NIH Cost-Reimbursement Type
Contracts, NIH(RC)-4 53 3.   Cumulative Inclusion Enrollment Report 53
4.   Privacy Act System of Records, Number 53 5.   Safety and Health 53
6.   Research Patient Care Costs 53 7.   Disclosure of Lobbying Activities,
SF-LLL 53 8.   Roster of Employees Requiring Suitability Investigations 54
9.   Employee Separation Checklist 54 PART IV - REPRESENTATIONS AND INSTRUCTIONS
54 SECTION K - REPRESENTATIONS AND CERTIFICATIONS 54 1.   Annual Representations
and Certifications 54 2.   Annual Representations and Certifications, FAR Clause
52.204-8 54 3.   Human Subjects Assurance Identification Number 54 4.   Animal
Welfare Assurance Number 54

 



- 4 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

PART I - THE SCHEDULE

 

SECTION A - SOLICITATION/CONTRACT FORM

 

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

 

ARTICLE B.1. BRIEF DESCRIPTION OF SUPPLIES OR SERVICES

 

The objective of this contract is to support the advanced development of
candidate products, which consist of a vaccine component in combination with a
dry formulation technology (also referred to as solid vaccine formulations),
that increase duration of stability and minimize cold chain or preservative
requirements. These products will likely be used to minimize the need for
preservatives for in post-event settings following the intentional release of
NIAID Category A, B and C Priority Pathogens or in response to naturally
occurring outbreaks of infectious diseases caused by NIAID Category A, B and C
Priority Pathogens.

 

ARTICLE B.2. ESTIMATED COST - OPTION

 

a.The estimated cost of the Base Period of this contract is $***.

 

b.The fixed fee for the Base Period of this contract is $***. The fixed fee
shall be paid in installments based on fee payment schedule paragraph f. of this
Article. Payment shall be subject to the withholding provisions of the clauses
ALLOWABLE COST AND PAYMENT and FIXED FEE referenced in the General Clause
Listing in Part II, ARTICLE I.1. of this contract.

 

c.The total estimated amount of the contract, represented by the sum of the
estimated cost plus the fixed fee for the Base Period is $5,206,725.

 

d.If the Government exercises its option pursuant to the OPTION PROVISION
Article in SECTION H of this contract, the Government's total estimated contract
amount represented by the sum of the estimated cost plus the fixed fee will be
increased as follows:

 

Base and Options Periods Estimated Cost
($) Fixed Fee
($) Estimated Cost Plus Fixed Fee
($) Base Period (exercised) $ *** $ *** $ 5,206,725 Option Period 1 $ *** $ ***
$ *** Option Period 2 $ *** $ *** $ *** Option Period 3 $ *** $ *** $ *** Option
Period 4 $ *** $ *** $ *** Option Period 5 $ *** $ *** $ *** Option Period 6 $
*** $ *** $ *** Option Period 7 $ *** $ *** $ *** Option Period 8 $ *** $ *** $
*** Total
(Base Period and Options) $ *** $ *** $ 28,119,635        

 



- 5 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 



e.Payments will be made from the following PRISM/NBS Line Items as follows:

  

PRISM/NBS Line Item No. Option/Increment Description PRISM/NBS Line Item Period
of Performance Funded Amount Line 1 Base Period 09/10/2014 - 01/05/2016
$5,206,725        

f.Fee Payment Schedule Based on Contract Milestones:

 

The Contractor shall complete all work in accordance with the Statement of Work
and the contract milestones set forth herein. The distribution of the fixed fee
shall be paid in installments based on the COR's written certification regarding
the completion of these milestones (Tasks) as follows:

 

Period of Performance Task Tasks Description Deliverable Fixed Fee Base *** ***
*** *** Base *** *** *** *** Base *** *** *** *** Base *** *** *** *** Option 1
*** *** *** *** Option 2 *** *** *** *** Option 2 *** *** *** *** Option 2 ***
*** *** *** Option 2 *** *** *** *** Option 3 *** *** *** *** Option 3 *** ***
*** *** Option 4 *** *** *** *** Option 4 *** *** *** *** Option 5 *** *** ***
*** Option 5 *** *** *** *** Option 6 *** *** *** ***

 

 



- 6 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

Period of Performance Task Tasks Description Deliverable Fixed Fee Option 6 ***
*** *** *** Option 7 *** *** *** *** Option 7 *** *** *** *** Option 8 *** ***
*** *** Option 8 *** *** *** *** Option 8 *** *** *** *** Option 8 *** *** ***
***          

ARTICLE B.3. ADVANCE UNDERSTANDINGS

 

Other provisions of this contract notwithstanding, approval of the following
items within the limits set forth is hereby granted without further
authorization from the Contracting Officer.

 

a.Subcontract

 

1.To negotiate a subcontract agreement with Battelle for an amount not to exceed
as follows:

 

• Option 2: $***

 

Award of the subcontract shall not proceed without the prior written consent of
the Contracting Officer upon review of the supporting documentation required by
FAR Clause 52.244-2, Subcontracts. After receiving written consent of the
subcontract by the Contracting Officer, a copy of the signed, executed
subcontract shall be provided to the Contracting Officer.

 

2.To negotiate a subcontract agreement with BPS-Baxter for an amount not to
exceed as follows:

 

• Base: $***

• Option 1: $***

• Option 3: $***

• Option 4: $***

• Option 5: $***

• Option 7: $***

• Option 8: $***

 

Award of the subcontract shall not proceed without the prior written consent of
the Contracting Officer upon review of the supporting documentation required by
FAR Clause 52.244-2, Subcontracts. After receiving written consent of the
subcontract by the Contracting Officer, a copy of the signed, executed
subcontract shall be provided to the Contracting Officer.

 



- 7 -

 



 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

3.To negotiate a subcontract agreement with BREL-BioReliance for an amount not
to exceed as follows:

 

• Base: $***

• Option 1: $***

• Option 3: $***

• Option 4: $***

• Option 5: $***

• Option 7: $***

• Option 8: $***

 

Award of the subcontract shall not proceed without the prior written consent of
the Contracting Officer upon review of the supporting documentation required by
FAR Clause 52.244-2, Subcontracts. After receiving written consent of the
subcontract by the Contracting Officer, a copy of the signed, executed
subcontract shall be provided to the Contracting Officer.

 

4.To negotiate a subcontract agreement with Charles River Laboratories-PA for an
amount not to exceed as follows:

 

• Option 6: $***

 

Award of the subcontract shall not proceed without the prior written consent of
the Contracting Officer upon review of the supporting documentation required by
FAR Clause 52.244-2, Subcontracts. After receiving written consent of the
subcontract by the Contracting Officer, a copy of the signed, executed
subcontract shall be provided to the Contracting Officer.

 

5.To negotiate a subcontract agreement with EPL Archives for an amount not to
exceed as follows:

 

• Option 4: $***

• Option 7: $***

• Option 8: $***

 

Award of the subcontract shall not proceed without the prior written consent of
the Contracting Officer upon review of the supporting documentation required by
FAR Clause 52.244-2, Subcontracts. After receiving written consent of the
subcontract by the Contracting Officer, a copy of the signed, executed
subcontract shall be provided to the Contracting Officer.

 

6.To negotiate a subcontract agreement with FUJIFILM Diosynth Biotechnologies-US
for an amount not to exceed as follows:

 

• Base: $***

• Option 1: $***

• Option 4: $***

• Option 7: $***

• Option 8: $***

 

Award of the subcontract shall not proceed without the prior written consent of
the Contracting Officer upon review of the supporting documentation required by
FAR Clause 52.244-2, Subcontracts. After receiving written consent of the
subcontract by the Contracting Officer, a copy of the signed, executed
subcontract shall be provided to the Contracting Officer.

 

 

7.To negotiate a subcontract agreement with INTERTEK for an amount not to exceed
as follows:

 



- 8 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

• Base: $***

• Option 1: $***

• Option 3: $***

• Option 4: $***

• Option 5: $***

• Option 7: $***

• Option 8: $***

 

Award of the subcontract shall not proceed without the prior written consent of
the Contracting Officer upon review of the supporting documentation required by
FAR Clause 52.244-2, Subcontracts. After receiving written consent of the
subcontract by the Contracting Officer, a copy of the signed, executed
subcontract shall be provided to the Contracting Officer.

 

8.To negotiate a subcontract agreement with *** for an amount not to exceed as
follows:

 

• Base: $***

• Option 2: $***

• Option 3: $***

• Option 5: $***

 

Award of the subcontract shall not proceed without the prior written consent of
the Contracting Officer upon review of the supporting documentation required by
FAR Clause 52.244-2, Subcontracts. After receiving written consent of the
subcontract by the Contracting Officer, a copy of the signed, executed
subcontract shall be provided to the Contracting Officer.

 

9.To negotiate a subcontract agreement with Public Health England for an amount
not to exceed as follows:

 

• Base: $***

• Option1: $***

• Option 3: $***

• Option 4: $***

• Option 5: $***

• Option 7: $***

• Option 8: $***

 

Award of the subcontract shall not proceed without the prior written consent of
the Contracting Officer upon review of the supporting documentation required by
FAR Clause 52.244-2, Subcontracts. After receiving written consent of the
subcontract by the Contracting Officer, a copy of the signed, executed
subcontract shall be provided to the Contracting Officer.

 

10.To negotiate a subcontract agreement with PPD Development for an amount not
to exceed as follows:

 

• Base: $***

• Option 3: $***

• Option 5: $***

 

Award of the subcontract shall not proceed without the prior written consent of
the Contracting Officer upon review of the supporting documentation required by
FAR Clause 52.244-2, Subcontracts. After receiving written consent of the
subcontract by the Contracting Officer, a copy of the signed, executed
subcontract shall be provided to the Contracting Officer.

 



- 9 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

11.To negotiate a subcontract agreement with Quantics for an amount not to
exceed as follows:

 

• Base: $***

• Option 1: $***

• Option 3: $***

• Option 4: $***

• Option 5: $***

• Option 7: $***

• Option 8: $***

 

Award of the subcontract shall not proceed without the prior written consent of
the Contracting Officer upon review of the supporting documentation required by
FAR Clause 52.244-2, Subcontracts. After receiving written consent of the
subcontract by the Contracting Officer, a copy of the signed, executed
subcontract shall be provided to the Contracting Officer.

 

12.To negotiate a subcontract agreement with Quintiles for an amount not to
exceed as follows:

 

• Option 8: $***

 

Award of the subcontract shall not proceed without the prior written consent of
the Contracting Officer upon review of the supporting documentation required by
FAR Clause 52.244-2, Subcontracts. After receiving written consent of the
subcontract by the Contracting Officer, a copy of the signed, executed
subcontract shall be provided to the Contracting Officer.

 

13.To negotiate a subcontract agreement with Sharp for an amount not to exceed
as follows:

 

• Base: $***

• Option 1: $***

• Option 4: $***

• Option 7: $***

• Option 8: $***

 

Award of the subcontract shall not proceed without the prior written consent of
the Contracting Officer upon review of the supporting documentation required by
FAR Clause 52.244-2, Subcontracts. After receiving written consent of the
subcontract by the Contracting Officer, a copy of the signed, executed
subcontract shall be provided to the Contracting Officer.

 

14.To negotiate a subcontract agreement with *** for an amount not to exceed as
follows:

 

• Base: $***

• Option 1: $***

 

Award of the subcontract shall not proceed without the prior written consent of
the Contracting Officer upon review of the supporting documentation required by
FAR Clause 52.244-2, Subcontracts. After receiving written consent of the
subcontract by the Contracting Officer, a copy of the signed, executed
subcontract shall be provided to the Contracting Officer.

 

b.Consultants Consultant fee(s) to be paid to the following individual(s):

 

Name Rate
Per Hour Number of Hours Total Cost
Including Travel
Not to Exceed *** *** *** ***        

 

*PharmAthene has stated that the above individual is at or below the Salary Rate
Limitation.

 



- 10 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

c.Contract Number Designation

 

On all correspondence submitted under this contract, the Contractor agrees to
clearly identify the contract number that appear on the face page of the
contract as follows:

 

Contract No. HHSN272201400040C.

 

d.Advance Copies of Press Releases

 

The contractor agrees to accurately and factually represent the work conducted
under this contract in all press releases. In accordance with NIH Manual Chapter
1754, misrepresenting contract results or releasing information that is
injurious to the integrity of NIH may be construed as improper conduct. The
complete text of NIH Manual Chapter 1754 can be found at:
http://www1.od.nih.gov/oma/manualchapters/management/1754/

 

Press releases shall be considered to include the public release of information
to any medium, excluding peer-reviewed scientific publications. The contractor
shall ensure that the Contracting Officer's Representative (COR) has received an
advance copy of any press release related to this contract not less than four
(4) working days prior to the issuance of the press release.

 

e.Indirect Costs

 

1.The Contractor may bill indirect costs at temporary billing rates as follows:

 

Fringe Benefits = ***% of Direct Labor
Overhead = ***% of Direct Labor and Fringe
G&A = ***% of Total Costs including Direct Labor, Fringe, Overhead and allowable
Other Direct Costs

 

These temporary rates may be utilized until such time as indirect cost rates
have been established, provided, that the Contractor's indirect cost proposal is
submitted to the cognizant office responsible for negotiating indirect costs no
later than three (3) months after the effective date of this contract. If the
indirect cost proposal is not submitted by that time, any temporary indirect
costs billed after this due date will be suspended until such time as the
indirect cost proposal is submitted.

 

2.The final amount reimbursable for indirect costs shall not exceed the
following rates. Once indirect costs rates have been established, these ceilings
may be renegotiated between the Contractor and the Contracting Officer and the
ceilings lifted:

 

Fringe Benefits = ***% of Direct Labor
Overhead = ***% of Direct Labor and Fringe
G&A = ***% of Total Costs including Direct Labor, Fringe, Overhead and allowable
Other Direct Costs

 



- 11 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

The Government is not obligated to pay any additional amount should the
negotiated indirect cost rates exceed these ceiling rates. In the event that the
negotiated indirect cost rates are less than these ceilings rates, the
Government's obligation should be reduced to conform to the lower rates.

 

ARTICLE B.4. PROVISIONS APPLICABLE TO DIRECT COSTS

 

a.Items Unallowable Unless Otherwise Provided

 

Notwithstanding the clause[s], ALLOWABLE COST AND PAYMENT, [and FIXED FEE,]
incorporated in this contract, unless authorized in writing by the Contracting
Officer, the costs of the following items or activities shall be unallowable as
direct costs:

 

1.Conferences and Meetings

 

2.Food for Meals, Light Refreshments, and Beverages

 

3.Promotional Items [includes, but is not limited to: clothing and commemorative
items such as pens, mugs/cups, folders/folios, lanyards, and conference bags
that are sometimes provided to visitors, employees, grantees, or conference
attendees.]

 

4.Acquisition, by purchase or lease, of any interest in real property;

 

5.Special rearrangement or alteration of facilities;

 

6.Purchase or lease of any item of general purpose office furniture or office
equipment regardless of dollar value. (General purpose equipment is defined as
any items of personal property which are usable for purposes other than
research, such as office equipment and furnishings, pocket calculators, etc.);

 

7.Travel to attend general scientific meetings;

 

8.Foreign travel;

 

9.Consultant costs;

 

10.Subcontracts;

 

11.Patient care costs;

 

12.Accountable Government Property (defined as non-expendable personal property
with an acquisition cost of $1,000 or more and "sensitive items" (defined as
items of personal property (supplies and equipment that are highly desirable and
easily converted to person use), regardless of acquisition value.

 

b.Travel Costs

 

1.Domestic Travel

 



- 12 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

Total expenditures for domestic travel (transportation, lodging, subsistence,
and incidental expenses) incurred in direct performance of this contract shall
not exceed $*** without the prior written approval of the Contracting Officer.

 

2.The Contractor shall invoice and be reimbursed for all travel costs in
accordance with Federal Acquisition Regulations (FAR) 31.2 - Contracts with
Commercial Organizations, Subsection 31.205-46, Travel Costs.

 

SECTION C - STATEMENT OF WORK

 

ARTICLE C.1. STATEMENT OF WORK

 

a.Independently and not as an agent of the Government, the Contractor shall
furnish all the necessary services, qualified personnel, material, equipment,
and facilities, not otherwise provided by the Government as needed to perform
the Statement of Work, dated September 5, 2014, set forth in SECTION J-List of
Attachments, attached hereto and made a part of this contract.

 

b.Privacy Act System of Records Number 09-25-0200 is applicable to this contract
and shall be used in any design, development, or operation work to be performed
under the resultant contract. Disposition of records shall be in accordance with
SECTION C of the contract, and by direction of the Contracting Officer's
Representative (COR).

 

ARTICLE C.2. REPORTING REQUIREMENTS

 

All reports required herein shall be submitted in electronic format. In
addition, one hardcopy of each report shall be submitted to the Contracting
Officer.

 

All electronic reports submitted shall be compliant with Section 508 of the
Rehabilitation Act of 1973. Additional information about testing documents for
Section 508 compliance, including guidance and specific checklists, by
application, can be found at: http://www.hhs.gov/web/508/index.html under
"Making Files Accessible."

 

All paper/hardcopy documents/reports submitted under this contract shall be
printed or copied, double-sided, on at least 30 percent post consumer fiber
paper, whenever practicable, in accordance with FAR 4.302(b).

 

a.Technical Reports

 

In addition to those reports required by the other terms of this contract, the
Contractor shall prepare and submit the following reports in the manner stated
below and in accordance with the DELIVERIES Article in SECTION F of this
contract:

 

[Note: Beginning May 25, 2008, the Contractor shall include, in any technical
progress report submitted, the applicable PubMed Central (PMC) or NIH Manuscript
Submission reference number when citing publications that arise from its NIH
funded research.]

 

1.Monthly Progress Report

 

This report shall include a description of the activities during the reporting
period, and the activities planned for the ensuing reporting period. The first
reporting period consists of the first full month of performance plus any
fractional part of the initial month. Thereafter, the reporting period shall
consist of each calendar month.

 



- 13 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

The first report shall be due as set out in ARTICLE F.2.a. Thereafter, reports
shall be due on or before the 15th Calendar day following each reporting period.

 

2.Annual Progress Report

 

This report shall include a summation of the results of the entire contract work
for the period covered. An annual report will not be required for the period
when the Final Report is due. A Monthly Report shall not be submitted when an
Annual Report is due.

 

The first report shall cover the period September 10, 2014 through September 9,
2015 of this contract and shall be due on/before 30 days after the Anniversary
Date of the Contract.

 

3.Annual Technical Progress Report for Clinical Research Study Populations

 

The Contractor shall submit information about the inclusion of women and members
of minority groups and their subpopulations for each study being performed under
this contract. The Contractor shall submit this information in the format
indicated in the attachment entitled, "Cumulative Inclusion Enrollment Report,"
which is set forth in SECTION J of this contract. The Contractor also shall use
this format, modified to indicate that it is a final report, for reporting
purposes in the final report.

 

The Contractor shall submit the report in accordance with the DELIVERIES Article
in SECTION F of this contract. In addition, the NIH Policy and Guidelines on the
Inclusion of Women and Minorities as Subjects in Clinical Research, Amended,
October, 2001 applies. If this contract is for Phase III clinical trials, see
II.B of these guidelines. The Guidelines may be found at the following website:

 

http://grants.nih.gov/grants/funding/women min/guidelines amended 10 2001.htm

 

Include a description of the plans to conduct analyses, as appropriate, by
sex/gender and/or racial/ ethnic groups in the clinical trial protocol as
approved by the IRB, and provide a description of the progress in the conduct of
these analyses, as appropriate, in the annual progress report and the final
report. If the analysis reveals no subset differences, a brief statement to that
effect, indicating the subsets analyzed, will suffice. The Government strongly
encourages inclusion of the results of subset analysis in all publication
submissions. In the final report, the Contractor shall include all final
analyses of the data on sex/gender and race/ethnicity.

 

4.Final Report

 

This report shall consist of the work performed and results obtained for the
entire contract period of performance as stated in SECTION F of this contract.
This report shall be in sufficient detail to describe comprehensively the
results achieved. The Final Report shall be submitted on or before the last day
of the contract performance period. An Annual report shall not be required for
the period when the Final Report is due.

 

The Contractor shall provide the Contracting Officer with one electronic copy of
the Final Report in draft form (in accordance with the DELIVERIES Article in
SECTION F of this contract Calendar days prior to the expiration date of this
contract.) The Contracting Officer's Representative (COR) will review the draft
report and provide the Contracting Officer with comments within Calendar days
after receipt. The Final Report shall be corrected by the Contractor, if
necessary and the final version delivered as specified in the above paragraph.

 



- 14 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

5.Summary of Salient Results

 

The Contractor shall submit, with the Final Report, a summary (not to exceed 200
words) of salient results achieved during the performance of the contract.

 

6.Reporting on Select Agents or Toxins and/or Highly Pathogenic Agents

 

For work involving the possession, use, or transfer of a Select Agent or Toxin
and/or a Highly Pathogenic Agent, the following information shall also be
included in each Annual Progress Report:

 

1.Any changes in the use of the Select Agent or Toxin including initiation of
"restricted experiments," and/or a Highly Pathogenic Agent, that have resulted
in a change in the required biocontainment level, and any resultant change in
location, if applicable, as determined by the IBC or equivalent body or
institutional biosafety official.

 

2.If work with a new or additional Select Agent or Toxin and/or a Highly
Pathogenic Agent will be conducted in the upcoming reporting period, provide:

 

a.A list of each new or additional Select Agent or Toxin and/or a Highly
Pathogenic Agent that will be studied;

 

b.A brief description of the work that will be done with each new or additional
Select Agent or Toxin and/or a Highly Pathogenic Agent and whether or not the
work is a Select Agent or Toxin restricted experiment as defined in the Select
Agents Regulation 42 CFR Part 73, Section 13.b
(http://www.selectagents.gov/Regulations.html) or listed on the U.S. National
Select Agents Registry restricted experiments website
(http://www.selectagents.gov/Select%20Agents%20and%20Toxins%20Restricted%20Experiments.html);

 

c.The name and location for each biocontainment resource/facility, including the
name of the organization that operates the facility, and the biocontainment
level at which the work will be conducted, with documentation of approval by
your IBC or equivalent body or institutional biosafety official. It must be
noted if the work is being done in a new location or different location.

 

d.For work with Select Agents performed in the U.S. provide documentation of
registration status of all domestic organizations where Select Agent(s) will be
used. For work with Select Agents performed in a non-U.S. country prior NIAID
approval is required.

 

If the IBC or equivalent body or institutional biosafety official has
determined, for example, by conducting a risk assessment, that the work that has
been performed or is planned to be performed under this contract may be
conducted at a biocontainment safety level that is lower than BSL3, a statement
to that affect shall be included in each Annual Progress Report.

 

If no work involving a Select Agent or Toxin and/or a Highly Pathogenic Agent
has been performed or is planned to be performed under this contract, a
statement to that affect shall be included in each Annual Progress Report.

 



- 15 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

b.Other Reports/Deliverables

 

1.Information Security and Physical Access Reporting Requirements

 

The Contractor shall submit the following reports as required by the INFORMATION
AND PHYSICAL ACCESS SECURITY Article in SECTION H of this contract. Note: Each
report listed below includes a reference to the appropriate subparagraph of this
article.

 

a.Roster of Employees Requiring Suitability Investigations

 

The Contractor shall submit a roster, by name, position, e-mail address, phone
number and responsibility, of all staff (including subcontractor staff) working
under the contract who will develop, have the ability to access, or host and/or
maintain a Federal information system(s). The roster shall be submitted to the
Contracting Officer's Representative (COR), with a copy to the Contracting
Officer, within 14 calendar days of the effective date of the contract.
(Reference subparagraph A.e. of the INFORMATION AND PHYSICAL ACCESS SECURITY
Article in SECTION H of this contract.)

 

b.IT Security Plan (IT-SP)

 

In accordance with HHSAR Clause 352.239-72, Security Requirements For Federal
Information Technology Resources, the contractor shall submit the IT-SP within
thirty (30) days after contract award. The IT-SP shall be consistent with, and
further detail the approach to, IT security contained in the Contractor's bid or
proposal that resulted in the award of this contract. The IT-SP shall describe
the processes and procedures that the Contractor will follow to ensure
appropriate security of IT resources that are developed, processed, or used
under this contract. If the IT-SP only applies to a portion of the contract, the
Contractor shall specify those parts of the contract to which the IT-SP applies.

 

The Contractor shall review and update the IT-SP in accordance with NIST SP
800-53A, Guide for Assessing the Security Controls in Federal Information
Systems and Organizations, on an annual basis.

 

(Reference subparagraph D.c.1. of the INFORMATION AND PHYSICAL ACCESS SECURITY
Article in SECTION H of this contract.)

 

c.IT Risk Assessment (IT-RA)

 

In accordance with HHSAR Clause 352.239-72, Security Requirements For Federal
Information Technology Resources, the contractor shall submit the IT-RA within
thirty (30) days after contract award. The IT-RA shall be consistent, in form
and content, with NIST SP 800-30, Risk Management Guide for Information
Technology Systems, and any additions or augmentations described in the HHS-OCIO
Information Systems Security and Privacy Policy.

 

The Contractor shall update the IT-RA on an annual basis.

 

(Reference subparagraph D.c.2. of the INFORMATION AND PHYSICAL ACCESS SECURITY
Article in SECTION H of this contract.)

 

d.FIPS 199 Assessment

 

 



- 16 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

In accordance with HHSAR Clause 352.239-72, Security Requirements For Federal
Information Technology Resources, the Contractor shall submit a FIPS 199
Assessment within thirty (30) days after contract award. The FIPS 199 Assessment
shall be consistent with the cited NIST standard.

 

(Reference subparagraph D.c.3. of the INFORMATION AND PHYSICAL ACCESS SECURITY
Article in SECTION H of this contract.

 

e.IT Security Certification and Accreditation (IT-SC&A)

 

In accordance with HHSAR Clause 352.239-72, Security Requirements For Federal
Information Technology Resources, the Contractor shall submit written proof to
the Contracting Officer that an IT-SC&A was performed within three (3) months
after contract award.

 

The Contractor shall perform an annual security control assessment and provide
to the Contracting Officer verification that the IT-SC&A remains valid.

 

(Reference subparagraph D.c.4. of the INFORMATION AND PHYSICAL ACCESS SECURITY
Article in SECTION H of this contract.)

 

f.Reporting of New and Departing Employees

 

The Contractor shall notify the Contracting Officer's Representative (COR) and
Contracting Officer within five working days of staffing changes for positions
that require suitability determinations as follows:

 

a.New Employees who have or will have access to HHS Information systems or
data:  Provide the name, position title, e-mail address, and phone number of the
new employee. Provide the name, position title and suitability level held by the
former incumbent. If the employee is filling a new position, provide a
description of the position and the Government will determine the appropriate
security level.

 

b.Departing Employees:  1) Provide the name, position title, and security
clearance level held by or pending for the individual; and 2) Perform and
document the actions identified in the "Employee Separation Checklist", attached
in Section J, ATTACHMENTS of this contract, when a Contractor/Subcontractor
employee terminates work under this contract. All documentation shall be made
available to the COR and/or Contracting Officer upon request.

 

(Reference subparagraph E.2.a-c. of the INFORMATION AND PHYSICAL ACCESS SECURITY
Article in SECTION H of this contract.)

 

g.Contractor - Employee Non-Disclosure Agreement(s) The contractor shall
complete and submit a signed and witnessed "Commitment to Protect Non-Public
Information - Contractor Agreement" form for each contractor and subcontractor
employee who may have access to non-public Department information under this
contract. This form is located at:
https://ocio.nih.gov/aboutus/publicinfosecurity/acquisition/Documents/
Nondisclosure.pdf.

 

(Reference subparagraph E.3.d. of the INFORMATION AND PHYSICAL ACCESS SECURITY
Article in SECTION H of this contract.)

 



- 17 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

2.Section 508 Annual Report

 

The contractor shall submit an annual Section 508 report in accordance with the
schedule set forth in the ELECTRONIC AND INFORMATION TECHNOLOGY ACCESSIBILITY
Article in SECTION H of this contract. The Section 508 Report Template and
Instructions for completing the report are available at:
 http://www.hhs.gov/web/508/contracting/technology/vendors.html under "Vendor
Information and Documents."

 

ARTICLE C.3. INVENTION REPORTING REQUIREMENT

 

All reports and documentation required by FAR Clause 52.227-11, Patent
Rights-Ownership by the Contractor including, but not limited to, the invention
disclosure report, the confirmatory license, and the Government support
certification, shall be directed to the Division of Extramural Inventions and
Technology Resources (DEITR), OPERA, OER, NIH, 6705 Rockledge Drive, Suite 310,
MSC 7980, Bethesda, Maryland 20892-7980 (Telephone: 301-435-1986). In addition,
one copy of an annual utilization report, and a copy of the final invention
statement, shall be submitted to the Contracting Officer. The final invention
statement (see FAR 27.303(b)(2)(ii)) shall be submitted to the Contracting
Officer on the expiration date of the contract.

 

The annual utilization report shall be submitted in accordance with the
DELIVERIES Article in SECTION F of this contract. The final invention statement
(see FAR 27.303(b)(2)(ii)) shall be submitted on the expiration date of the
contract. All reports shall be sent to the following address:

 

Contracting Officer
National Institutes of Health
National Institute of Allergy and Infectious Diseases
DEA, Office of Acquisition
6700B Rockledge Drive, Room 3110
Bethesda, Maryland 20892- 7612

 

If no invention is disclosed or no activity has occurred on a previously
disclosed invention during the applicable reporting period, a negative report
shall be submitted to the Contracting Officer at the address listed above.

 

To assist contractors in complying with invention reporting requirements of the
clause, the NIH has developed "Interagency Edison," an electronic invention
reporting system. Use of Interagency Edison is encouraged as it streamlines the
reporting process and greatly reduces paperwork. Access to the system is through
a secure interactive Web site to ensure that all information submitted is
protected. Interagency Edison and information relating to the capabilities of
the system can be obtained from the Web (http://www.iedison.gov), or by
contacting the Extramural Inventions and Technology Resources Branch, OPERA,
NIH.

 

SECTION D - PACKAGING, MARKING AND SHIPPING

 

All deliverables required under this contract shall be packaged, marked and
shipped in accordance with Government specifications. At a minimum, all
deliverables shall be marked with the contract number and Contractor name. The
Contractor shall guarantee that all required materials shall be delivered in
immediate usable and acceptable condition.

 



- 18 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

SECTION E - INSPECTION AND ACCEPTANCE

 

a.The Contracting Officer or the duly authorized representative will perform
inspection and acceptance of materials and services to be provided.

 

b.For the purpose of this SECTION, The Contracting Officer's Representative is
the authorized representative of the Contracting Officer.

 

c.Inspection and acceptance will be performed at:
National Institutes of Health
National Institute of Allergy and Infectious Diseases
Division of Microbiology and Infectious Diseases
5601 Fishers Lane, MSC 9825
Rockville, MD 20892-9825

 

Acceptance may be presumed unless otherwise indicated in writing by the
Contracting Officer or the duly authorized representative within 30 days of
receipt.

 

d.This contract incorporates the following clause by reference, with the same
force and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available.

 

FAR Clause 52.246-3, Inspection of Supplies - Cost-Reimbursement (May 2001).

 

FAR Clause 52.246-8, Inspection of Research and Development - Cost-Reimbursement
(May 2001).

 

Alternate I (April 1984) is not applicable to this contract.

 



- 19 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

SECTION F - DELIVERIES OR PERFORMANCE

 

ARTICLE F.1. PERIOD OF PERFORMANCE

 

a.The period of performance of this contract shall be from September 10, 2014
through January 5, 2016.

 

b.If the Government exercises its option(s) pursuant to the OPTION PROVISION
Article in Section H of this contract, the period of performance will be
increased as listed below:

 

Option Period of Performance Base September 10, 2014 to January 5, 2016 Option 1
*See note below. Option 2 *See note below. Option 3 *See note below. Option 4
*See note below. Option 5 *See note below. Option 6 *See note below. Option 7
*See note below. Option 8 *See note below.    

*Option is non-severable; therefore, the period of performance of the contract
will extend by the period of time listed in the current GANTT Chart.

 

ARTICLE F.2. DELIVERIES

 

Satisfactory performance of the final contract shall be deemed to occur upon
performance of the work described in the Statement of Work Article in SECTION C
of this contract and upon delivery and acceptance by the Contracting Officer, or
the duly authorized representative, of the following items in accordance with
the stated delivery schedule:

 

a.Technical Progress Reports

 

Item Reports Recipients Delivery Schedule 1. Monthly Progress Report (or Annual
Progress Report) 1 electronic copy to COR and CO The first report is due
on/before November 15, 2014.  Thereafter, each report is due on/before the 15th
of the month following each reporting period.  Monthly Progress Reports are not
required when an Annual Progress Report, Draft Final Report or Final Report is
due. 2. Annual Technical Progress Report for Clinical Research Study Populations
1 electronic copy to COR, CO, and NIAID Regulatory Affairs Designee The first
report is due on/before November 15, 2015.  Thereafter, each report is due
on/before the 30th of the month following each anniversary date of the contract.
3. DRAFT Final Report 1 electronic copy to COR and CO

A Draft Final Report shall be provided approximately 30 calendar days before the
conclusion of each option period and shall cover all Milestones within that
option. The option Periods are defined in the Additional options and related
tasks table.

COR's comments are due to the Contractor within 15 calendars days after receipt.

4. Final Report and Summary of Salient Results 1 electronic copy to COR and CO A
Final Report shall be provided on/before the completion date of the conclusion
of each option period and shall cover all tasks within that option.  The option
periods are defined in the Additional options and related tasks table.        

 



- 20 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 



b.Other Reports and Deliverables (Delivery Schedule)

  

Item Deliverables Recipient Delivery Schedule 1. Product Development Plan
including Process/ Formulation, Assay, Non-Clinical/ Regulatory, Assay, and
Device Development Plans (as applicable) 1 electronic copy to COR and CO

The initial plan is due 30 calendar days following the effective date of the
contract.

 

Updated plans annually on/before the 30th of the month following each
anniversary date of the contract or as required by the COR prior to the
initiation of major product development activities or as necessary in support of
contract modifications.

2. Quality Systems Agreements 1 electronic copy to COR Within 30 calendar days
of the effective date of contract/ subcontract award and prior to initiation of
any major product development activities. 3. All Development, Qualification and
Validation Plans, Protocols, SOPs, and Reports 1 electronic copy to COR Draft
plans or protocols, as appropriate, 21 days prior to implementation.  Draft
reports within 60 days after completion of laboratory phase.  Final reports
within 7 days after incorporation of NIAID comments and release by QA. 4. Draft
and Final Batch Records for each production process 1 electronic copy to COR
Draft records 21 days prior to implementation.  Final records within 7 days of
lot disposition or release by QA. 5. Certificates of Analysis for non cGMP and
cGMP products 1 electronic copy to COR Within 7 days of lot disposition or
release by QA. 6. Draft and Final Manufacturing Campaign Summary Report 1
electronic copy to COR Within 7 days of release by QA. 7. Stability Reports for
non cGMP and cGMP product 1 electronic copy to COR In accordance with FDA and
ICH guidelines.

 



- 21 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

Item Deliverables Recipient Delivery Schedule 8. Animal, and other non-clinical
study designs, protocols and reports: 1 electronic copy to COR and NIAID
Regulatory Affairs Designee Draft study designs and protocols for approval prior
to ordering animals.  Draft Protocols at least 21 days prior to protocol
initiation.  COR's comments are due to the Contractor within 14 calendars days
after receipt. Final protocols 7 days prior to protocol initiation. Draft
Unaudited Reports within 6 weeks of termination of the last animal on protocol,
12 weeks if full histopathology is required. Final reports within 7 days of
incorporation of NIAID comments and release by QA. 9. Chemistry, Manufacturing
and Controls (CMC) information 1 electronic copy to COR and NIAID Regulatory
Affairs Designee At least 21 days prior to submission to FDA. 10. Raw data
and/or specific analyses of data generated by this contract 1 electronic copy to
COR and NIAID Regulatory Affairs Designee Within 30 calendar days of the
request. 11. Internal Audit Reports:  As needed to evaluate compliance with FDA
required cGMP, GLP and GCP standards 1 electronic copy to COR, CO, and NIAID
Regulatory Affairs Designee Within 30 calendar days of each audit. 12. Audits by
FDA involving contractor or subcontractor materials, facilities or operations
related to this contract 1 Electronic copy to COR, CO, and NIAID Regulatory
Affairs Designee Notification within 7 calendar days of each audit.  Reports
within 7 calendar days of receipt of each audit from the FDA. 13. FDA Pre IND
Meeting Materials and Minutes 1 Electronic copy to COR and NIAID Regulatory
Affairs Designee -Pre IND Meeting materials.  Within 21 calendar days prior to
submission to FDA.  COR's comments are due to the Contractor within 14 calendars
days after receipt.       -Pre IND Meeting Minutes.  Within 7 calendar days
after each meeting. 14. Clinical Trial Protocols, Amendments, and Supporting
Documents (draft, revisions and final) 1 Electronic copy to COR and NIAID
Regulatory Affairs Designee In accordance with to timelines or specified by DMID
clinical operation guidelines.

 



- 22 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

Item Deliverables Recipient Delivery Schedule 15. FDA IND Submissions and
Meeting Minutes 1 Electronic copy to COR and NIAID Regulatory Affairs Designee
-IND materials:  At least 21 calendar days prior to submission to FDA.  COR's
comments are due to the Contractor within 14 calendars days after receipt. -IND
Meeting minutes:  Within 7 calendar days after each meeting. 16. SAE Reports 1
Electronic copy to COR and NIAID Regulatory Affairs designee In accordance with
to timelines or specified by DMID clinical operation guidelines. 17. FDA
Correspondence and Meeting Summaries 1 Electronic copy to COR and NIAID
Regulatory Affairs designee -Within 5 business days after receipt from the FDA.
-For correspondence to the FDA, within 5 business days prior to submission.
-Meeting Minutes:  Within 5 business days after each meeting. 18. Draft and
Final Clinical Study Reports 1 Electronic copy to COR and NIAID Regulatory
Affairs designee Draft Clinical Study Report shall be provided within ninety
(90) calendar days of the completion of the analysis of all data generated in
the clinical trial.  Final Clinical Study Reports shall follow the ICH
guidelines on Structure and Content of Clinical Study Reports E3 19. Other
clinical reports (for example, IND annual reports, NIH Clinical Population
Reports, SMC Reports, Clinical Trial Monitoring Plan, Data Management Plan,
Safety Oversight Plan, Quality Management Plan, and Clinical Monitoring Reports)
1 Electronic copy to COR Submit according to timelines or specified by
NIAID-DMID clinical operation guidelines. 20. Contract Initiation Meeting,
Annual Contract Review Meetings, and Additional Contract Meetings, Reports and
Minutes. 1 electronic copy to COR and CO Within 21 calendar days of each
meeting. 21. Publications and Presentations 1 electronic to COR -For
manuscripts, within 30 calendar days in advance of submission.  COR's comments
are due to the Contractor within 14 calendars days after receipt. -For abstracts
and oral presentations, within 10 calendar days in advance of submission.  COR's
comments are due to the Contractor within 7 calendars days after receipt.

 



- 23 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

Item Deliverables Recipient Delivery Schedule 22. Annual Utilization Report 1
electronic to CO Due on/before the 30th of the month following the anniversary
date of the contract. 23. Final Invention Statement 1 electronic to CO Due
on/before completion date of the contract. 24. All reports and Documentation
including the invention disclosure report, the confirmatory license, and the
government support certification 1 electronic to OPERA As required by FAR Clause
52.227-11. 25. Technology Transfer Technology Transfer packages that include
complete protocols, assays or procedures developed and/or improved with contract
funding. To be decided as part of finalization of the SOW and other terms and
conditions of any contract during negotiations. 26. Institutional Biosafety
Approval Documentation (as applicable to subcontractors) To be decided as part
of finalization of the SOW and other terms and conditions of any contract during
negotiations. 27. Final Container Candidate Product Delivery of 500 units of
final container product to NIAID, and the necessary supporting documentation and
letters of cross-reference. As requested by the COR.        

ARTICLE F.3. ARTICLE F.3. CLAUSES INCORPORATED BY REFERENCE, FAR 52.252-2
(FEBRUARY1998)

 

This contract incorporates the following clause(s) by reference, with the same
force and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available. Also, the full text of a clause may
be accessed electronically at this address: http://www.acquisition.gov/far.

 

FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSE:

 

52.242-15, Stop Work Order (August 1989)

 

Alternate I (April 1984) is applicable to this contract.

 



- 24 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

ARTICLE G.1. CONTRACTING OFFICER'S REPRESENTATIVE (COR)

 

The following Contracting Officer's Representative (COR) will represent the
Government for the purpose of this contract:

 

***
Contracting Officer's Representative (COR)
***
***
Ph: ***
Work cell: ***
***

 

The COR is responsible for: (1) monitoring the Contractor's technical progress,
including the surveillance and assessment of performance and recommending to the
Contracting Officer changes in requirements; (2) interpreting the statement of
work and any other technical performance requirements; (3) performing technical
evaluation as required; (4) performing technical inspections and acceptances
required by this contract; and (5) assisting in the resolution of technical
problems encountered during performance.

 

The Contracting Officer is the only person with authority to act as agent of the
Government under this contract. Only the Contracting Officer has authority to:
(1) direct or negotiate any changes in the statement of work; (2) modify or
extend the period of performance; (3) change the delivery schedule;
(4) authorize reimbursement to the Contractor for any costs incurred during the
performance of this contract; (5) otherwise change any terms and conditions of
this contract; or (6) sign written licensing agreements. Any signed agreement
shall be incorporated by reference in Section K of the contract

 

The Government may unilaterally change its COR designation.

 

ARTICLE G.2. KEY PERSONNEL, HHSAR 352.242-70 (January 2006)

 

The key personnel specified in this contract are considered to be essential to
work performance. At least 30 days prior to diverting any of the specified
individuals to other programs or contracts (or as soon as possible, if an
individual must be replaced, for example, as a result of leaving the employ of
the Contractor), the Contractor shall notify the Contracting Officer and shall
submit comprehensive justification for the diversion or replacement request
(including proposed substitutions for key personnel) to permit evaluation by the
Government of the impact on performance under this contract. The Contractor
shall not divert or otherwise replace any key personnel without the written
consent of the Contracting Officer. The Government may modify the contract to
add or delete key personnel at the request of the Contractor or Government.

 

The following individual(s) is/are considered to be essential to the work being
performed hereunder:

 

Name Project Role *** *** *** *** *** *** *** *** *** *** *** *** *** ***    

 



- 25 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

ARTICLE G.3. INVOICE SUBMISSION/CONTRACT FINANCING REQUEST AND CONTRACT
FINANCIAL REPORT

 

a.Invoice Submission/Contract Financing Request and Contract Financial
Reporting, NIH(RC)-4 for NIH Cost-Reimbursement Type Contracts are attached and
made part of this contract. The Contractor shall follow the attached
instructions and submission procedures specified below to meet the requirements
of a "proper invoice" pursuant to FAR Subpart 32.9, Prompt Payment.

 

1.Payment requests shall be submitted to the offices identified below. Do not
submit supporting documentation (e.g., receipts, time sheets, vendor invoices,
etc.) with your payment request unless specified elsewhere in the contract or
requested by the Contracting Officer.

 

a.The original invoice shall be submitted to the following designated billing
office:

 

National Institutes of Health
Office of Financial Management
Commercial Accounts
2115 East Jefferson Street, Room 4B-432, MSC 8500
Bethesda, MD 20892-8500

 

b.One copy of the invoice shall be submitted to the approving official via
e-mail at:

 

NIAIDOAInvoices@niaid.nih.gov

 

The Contractor shall submit an electronic copy of the payment request to the
approving official instead of a paper copy. The payment request shall be
transmitted as an attachment via e-mail to the address listed above in one of
the following formats: MSWord, MS Excel, or Adobe Portable Document Format
(PDF). Only one payment request shall be submitted per e-mail and the subject
line of the e-mail shall include the Contractor's name, contract number, and
unique invoice number. [Note: The original payment request must still be
submitted in hard copy and mailed to the designated billing office to meet the
requirements of a "proper invoice."]

 

2.In addition to the requirements specified in FAR 32.905 for a proper invoice,
the Contractor shall include the following information on the face page of all
payment requests:

 

a.Name of the Office of Acquisitions. The Office of Acquisitions for this
contract is NIAID.

 

b.Federal Taxpayer Identification Number (TIN). If the Contractor does not have
a valid TIN, it shall identify the Vendor Identification Number (VIN) on the
payment request. The VIN is the number that appears after the Contractor's name
on the face page of the contract. [Note: A VIN is assigned to new contracts
awarded on or after June 4, 2007, and any existing contract modified to include
the VIN number.] If the Contractor has neither a TIN, DUNS, or VIN, contact the
Contracting Officer.

 

c.DUNS or DUNS+4 Number. The DUNS number must identify the Contractor's name and
address exactly as stated in the contract and as registered in the Central
Contractor Registration (CCR) database. If the Contractor does not have a valid
DUNS number, it shall identify the Vendor Identification Number (VIN) on the
payment request. The VIN is the number that appears after the Contractor's name
on the face page of the contract. [Note: A VIN is assigned to new contracts
awarded on or after June 4, 2007, and any existing contract modified to include
the VIN number.] If the Contractor has neither a TIN, DUNS, or VIN, contact the
Contracting Officer.

 



- 26 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

  

d.Invoice Matching Option. This contract requires a two-way match.

 

e.Unique Invoice Number. Each payment request must be identified by a unique
invoice number, which can only be used one time regardless of the number of
contracts or orders held by an organization.

 

f.The Contract Title is:

 

Development of Vaccine Formulations Effective Against NIAID Priority Pathogens

 

g.PRISM/NBS Line Item Number and associated PRISM/NBS Line Item Period of
Performance.

 

b.Inquiries regarding payment of invoices shall be directed to the designated
billing office, (301) 496-6452.

 

c.The Contractor shall include the following certification on every invoice for
reimbursable costs incurred with Fiscal Year funds subject to HHSAR Clause
352.231-70, Salary Rate Limitation in SECTION I of this contract. For billing
purposes, certified invoices are required for the billing period during which
the applicable Fiscal Year funds were initially charged through the final
billing period utilizing the applicable Fiscal Year funds:

 

"I hereby certify that the salaries charged in this invoice are in compliance
with HHSAR Clause 352.231-70, Salary Rate Limitation in SECTION I of the above
referenced contract."

 

ARTICLE G.4. INDIRECT COST RATES

 

In accordance with Federal Acquisition Regulation (FAR) (48 CFR Chapter 1)
Clause 52.216-7 (d)(2), Allowable Cost and Payment incorporated by reference in
this contract in PART II, SECTION I, the cognizant Contracting Officer
representative responsible for negotiating provisional and/or final indirect
cost rates is identified as follows:

 

Director, Division of Financial Advisory Services
Office of Acquisition Management and Policy
National Institutes of Health
6011 EXECUTIVE BLVD, ROOM 549C, MSC-7663
BETHESDA MD 20892-7663

 

These rates are hereby incorporated without further action of the Contracting
Officer.

 

ARTICLE G.5. GOVERNMENT PROPERTY

 

a.In addition to the requirements of the clause, GOVERNMENT PROPERTY,
incorporated in SECTION I of this contract, the Contractor shall comply with the
provisions of HHS Publication, "HHS Contracting Guide for Contract of Government
Property," which is incorporated into this contract by reference. This document
can be accessed at:
http://www.hhs.gov/hhsmanuals/logisticsmanual/Appendix Q_HHS Contracting
Guide.pdf.
Among other issues, this publication provides a summary of the Contractor's
responsibilities regarding purchasing authorizations and inventory and reporting
requirements under the contract.

 

Requests for information regarding property under this contract should be
directed to the following office:

 



- 27 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

Division of Logistics Services, NIH
Property Management Branch
6011 Building, Suite 639
6011 EXECUTIVE BLVD MSC 7670
BETHESDA MD 20892-7670
nihcontractproperty@nih.gov

 

ARTICLE G.6. POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE

 

a.Contractor Performance Evaluations

 

Interim and Final evaluations of Contractor performance will be prepared on this
contract in accordance with FAR Subpart 42.15. The Final performance evaluation
will be prepared at the time of completion of work.

 

Interim and Final evaluations will be provided to the Contractor as soon as
practicable after completion of the evaluation. The Contractor will be permitted
thirty days to review the document and to submit additional information or a
rebutting statement. If agreement cannot be reached between the parties, the
matter will be referred to an individual one level above the Contracting
Officer, whose decision will be final.

 

Copies of the evaluations, Contractor responses, and review comments, if any,
will be retained as part of the contract file, and may be used to support future
award decisions.

 

b.Electronic Access to Contractor Performance Evaluations

 

Contractors may access evaluations through a secure Web site for review and
comment at the following address:

 

http://www.cpars.gov

 

SECTION H - SPECIAL CONTRACT REQUIREMENTS

 

ARTICLE H.1. PROTECTION OF HUMAN SUBJECTS, HHSAR 352.270-4(b) (January 2006)

 

a.The Contractor agrees that the rights and welfare of human subjects involved
in research under this contract shall be protected in accordance with 45 CFR
Part 46 and with the Contractor's current Assurance of Compliance on file with
the Office for Human Research Protections (OHRP), Department of Health and Human
Services. The Contractor further agrees to provide certification at least
annually that the Institutional Review Board has reviewed and approved the
procedures, which involve human subjects in accordance with 45 CFR Part 46 and
the Assurance of Compliance.

 

b.The Contractor shall bear full responsibility for the performance of all work
and services involving the use of human subjects under this contract and shall
ensure that work is conducted in a proper manner and as safely as is feasible.
The parties hereto agree that the Contractor retains the right to control and
direct the performance of all work under this contract. The Contractor shall not
deem anything in this contract to constitute the Contractor or any
subcontractor, agent or employee of the Contractor, or any other person,
organization, institution, or group of any kind whatsoever, as the agent or
employee of the Government. The Contractor agrees that it has entered into this
contract and will discharge its obligations, duties, and undertakings and the
work pursuant thereto, whether requiring professional judgment or otherwise, as
an independent contractor without imputing liability on the part of the
Government for the acts of the Contractor or its employees.

 



- 28 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

c.If at any time during the performance of this contract, the Contracting
Officer determines, in consultation with OHRP that the Contractor is not in
compliance with any of the requirements and/or standards stated in paragraphs
(a) and (b) above, the Contracting Officer may immediately suspend, in whole or
in part, work and further payments under this contract until the Contractor
corrects the noncompliance. The Contracting Officer may communicate the notice
of suspension by telephone with confirmation in writing. If the Contractor fails
to complete corrective action within the period of time designated in the
Contracting Officer's written notice of suspension, the Contracting Officer may,
after consultation with OHRP, terminate this contract in whole or in part, and
the Contractor's name may be removed from the list of those contractors with
approved Human Subject Assurances.

 

(End of clause)

 

ARTICLE H.2. HUMAN SUBJECTS

 

Research involving human subjects shall not be conducted under this contract
until the protocol developed in Phase I has been approved by NIAID, written
notice of such approval has been provided by the Contracting Officer, and the
Contractor has provided to the Contracting Officer a properly completed
"Protection of Human Subjects Assurance Identification/IRB
Certification/Declaration of Exemption", Form OMB No. 0990-0263 (formerly
Optional Form 310) certifying IRB review and approval of the protocol. The human
subject certification can be met by submission of the Contractor's self
designated form, provided that it contains the information required by the
"Protection of Human Subjects Assurance Identification/IRB
Certification/Declaration of Exemption", Form OMB No. 0990-0263 (formerly
Optional Form 310).

 

When research involving Human Subjects will take place at collaborating sites or
other performance sites, the Contractor shall obtain, and keep on file, a
properly completed "Protection of Human Subjects Assurance Identification/IRB
Certification/Declaration of Exemption", Form OMB No. 0990-0263 (formerly
Optional Form 310) certifying IRB review and approval of the research.

 

ARTICLE H.3. RESTRICTION ON USE OF HUMAN SUBJECTS, HHSAR 352.270-6
(January 2006)

 

Pursuant to 45 CFR part 46, Protection of Human Research Subjects, the
Contractor shall not expend funds under this award for research involving human
subjects or engage in any human subjects research activity prior to the
Contracting Officer's receipt of a certification that the research has been
reviewed and approved by the Institutional Review Board (IRB) designated under
the Contractor's Federal-wide assurance of compliance. This restriction applies
to all collaborating sites, whether domestic or foreign, and subcontractors. The
Contractor must ensure compliance by collaborators and subcontractors.

 

(End of clause)

 

Prisoners shall not be enrolled in any HHS research activities until all
requirements of HHS Regulations at 45 CFR PART 46, Subpart C have been met. If a
Research Subject becomes a prisoner during the period of this contract, 45 CFR
PART 46, Subpart C will apply to research involving that individual.

 

ARTICLE H.4. REQUIRED EDUCATION IN THE PROTECTION OF HUMAN RESEARCH PARTICIPANTS

 

NIH policy requires education on the protection of human subject participants
for all investigators receiving NIH contract awards for research involving human
subjects. For a complete description of the NIH Policy announcement on required
education in the protection of human subject participants, the Contractor should
access the NIH Guide for Grants and Contracts Announcement dated June 5, 2000 at
the following website:

 

http://grants.nih.gov/grants/guide/notice-files/NOT-OD-00-039.html.

 



- 29 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

The information below is a summary of the NIH Policy Announcement:

 

The Contractor shall maintain the following information: (1) a list of the names
and titles of the principal investigator and any other individuals working under
the contract who are responsible for the design and/or conduct of the research;
(2) the title of the education program(s) in the protection of human subjects
that has been completed for each named personnel and; (3) a one sentence
description of the educational program(s) listed in (2) above. This requirement
extends to investigators and all individuals responsible for the design and/or
conduct of the research who are working as subcontractors or consultants under
the contract.

 

Prior to any substitution of the Principal Investigator or any other individuals
responsible for the design and/or conduct of the research under the contract,
the Contractor shall provide the following written information to the
Contracting Officer: the title of the education program and a one sentence
description of the program that has been completed by the replacement.

 

ARTICLE H.5. DATA AND SAFETY MONITORING IN CLINICAL TRIALS

 

The Contractor is directed to the full text of the NIH Policy regarding Data and
Safety Monitoring and Reporting of Adverse Events, which may be found at the
following web sites:

 

http://grants.nih.gov/grants/guide/notice-files/not98-084.html
http://grants.nih.gov/grants/guide/notice-files/not99-107.html
http://grants.nih.gov/grants/guide/notice-files/NOT-OD-00-038.html

 

The Contractor must comply with the NIH Policy cited in these NIH Announcements
and any other data and safety monitoring requirements found elsewhere in this
contract.

 

Data and Safety Monitoring shall be performed in accordance with the approved
Data and Safety Monitoring Plan.

 

The Data and Safety Monitoring Board shall be established and approved prior to
beginning the conduct of the clinical trial.

 

ARTICLE H.6. REGISTRATION AND RESULTS REPORTING FOR APPLICABLE CLINICAL TRIALS
IN CLINICALTRIALS.GOV

 

The Food and Drug Administration Amendments Act of 2007 (FDAAA) at:
http://frwebgate.access.gpo.gov/cgi-bin/ getdoc.cgi?dbname=110_cong_public
laws&docid=f:publ085.110.pdf, Title VIII, expands the National Institutes of
Health's (NIH's) clinical trials registry and results database known as
ClinicalTrials.gov and imposes new requirements that apply to specified
"applicable clinical trials," including those supported in whole or in part by
NIH funds. FDAAA requires:

 

•the registration of certain "applicable clinical trials" (see Definitions at: 
http://grants.nih.gov/ClinicalTrials_fdaaa/ definitions.htm) in
ClinicalTrials.gov no later than 21 days after the first subject is enrolled;
and

 

•the reporting of summary results information (including adverse events) no
later than 1 year after the completion date (See Definitions at link above) for
registered applicable clinical trials involving drugs that are approved under
section 505 of the Food, Drug and Cosmetic Act (FDCA) or licensed under section
351 of the PHS Act, biologics, or of devices that are cleared under section 510k
of FDCA.

 



- 30 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

In addition, the Contractor shall notify the Contracting Officer's
Representative (COR), with the trial registration number (NCT number), once the
registration is accomplished. This notification may be included in the Technical
Progress Report covering the period in which registration occurred, or as a
stand alone notification.

 

The IND Sponser will be determined after contract award. The IND Sponser will be
considered the "Responsible Party" for the purposes of compliance with FDAAA
which includes registration (and results reporting, if required) of applicable
clinical trial(s) performed under this contract in the Government database,
ClinicalTrials.gov (http:// www.ClinicalTrials.gov).

 

Additional information is available at: http://prsinfo.clinicaltrials.gov.

 

ARTICLE H.7. HUMAN MATERIALS

 

The acquisition and supply of all human specimen material (including fetal
material) used under this contract shall be obtained by the Contractor in full
compliance with applicable State and Local laws and the provisions of the
Uniform Anatomical Gift Act in the United States, and no undue inducements,
monetary or otherwise, will be offered to any person to influence their donation
of human material.

 

ARTICLE H.8. HUMAN MATERIALS (ASSURANCE OF OHRP COMPLIANCE)

 

The acquisition and supply of all human specimen material (including fetal
material) used under this contract shall be obtained by the Contractor in full
compliance with applicable State and Local laws and the provisions of the
Uniform

 

Anatomical Gift Act in the United States, and no undue inducements, monetary or
otherwise, will be offered to any person to influence their donation of human
material.

 

The Contractor shall provide written documentation that all human materials
obtained as a result of research involving human subjects conducted under this
contract, by collaborating sites, or by subcontractors identified under this
contract, were obtained with prior approval by the Office for Human Research
Protections (OHRP) of an Assurance to comply with the requirements of 45 CFR 46
to protect human research subjects. This restriction applies to all
collaborating sites without OHRP-approved Assurances, whether domestic or
foreign, and compliance must be ensured by the Contractor.

 

Provision by the Contractor to the Contracting Officer of a properly completed
"Protection of Human Subjects Assurance Identification/IRB
Certification/Declaration of Exemption", Form OMB No. 0990-0263 (formerly
Optional Form 310), certifying IRB review and approval of the protocol from
which the human materials were obtained constitutes the written documentation
required. The human subject certification can be met by submission of a self
designated form, provided that it contains the information required by the
"Protection of Human Subjects Assurance Identification/IRB
Certification/Declaration of Exemption", Form OMB No. 0990-0263 (formerly
Optional Form 310).

 

ARTICLE H.9. RESEARCH INVOLVING RECOMBINANT OR SYNTHETIC NUCLEIC ACID MOLECULES
(Including Human Gene Transfer Research)

 

All research projects (both NIH-funded and non-NIH-funded) involving recombinant
or synthetic nucleic acid molecules that are conducted at or sponsored by an
entity in the U.S. that receives any support for recombinant or synthetic
nucleic acid research from NIH shall be conducted in accordance with the NIH
Guidelines for Research Involving Recombinant or Synthetic Nucleic Acid
Molecules (NIH Guidelines) available at: http://oba.od.nih.gov/rdna/
nih_guidelines_oba.html). All NIH-funded projects abroad that include
recombinant or synthetic nucleic acid molecules must also comply with the NIH
Guidelines.

 

The NIH Guidelines stipulate biosafety and containment measures for recombinant
or synthetic nucleic acid research, which is defined in the NIH Guidelines as
research with (1) molecules that a) are constructed by joining nucleic acid
molecules and b) can replicate in a living cell, i.e. recombinant nucleic acids,
or (2) nucleic acid molecules that are chemically or by other means synthesized
or amplified, including those that are chemically or otherwise modified but can
base pair with naturally occurring nucleic acid molecules, i.e. synthetic
nucleic acids, or (3) molecules that result from the replication of those
described in (1) or (2). The NIH Guidelines apply to both basic and clinical
research. Specific guidance for the conduct of human gene transfer studies
appears in Appendix M of the NIH Guidelines.

 



- 31 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

Failure to comply with the NIH Guidelines may result in suspension, limitation,
or termination of the contract for any work related to recombinant or synthetic
nucleic acid research or a requirement for the Contracting Officer to approve
any or all recombinant or synthetic nucleic acid molecule projects under this
contract. This includes the requirement for the institution to have an
Institutional Biosafety Committee (IBC) registered with NIH OBA that complies
with the requirements of the NIH Guidelines. Further information about
compliance with the NIH Guidelines can be found on the NIH Office of
Biotechnology Activities (OBA) website available at:
http://oba.od.nih.gov/rdna_ibc/ibc.html.

 

ARTICLE H.10. NIH POLICY ON ENHANCING PUBLIC ACCESS TO ARCHIVED PUBLICATIONS
RESULTING FROM NIH-FUNDED RESEARCH

 

NIH-funded investigators shall submit to the NIH National Library of Medicine's
(NLM) PubMed Central (PMC) an electronic version of the author's final
manuscript, upon acceptance for publication, resulting from research supported
in whole or in part with direct costs from NIH. NIH defines the author's final
manuscript as the final version accepted for journal publication, and includes
all modifications from the publishing peer review process. The PMC archive will
preserve permanently these manuscripts for use by the public, health care
providers, educators, scientists, and NIH. The Policy directs electronic
submissions to the NIH/NLM/PMC: http://www.pubmedcentral.nih.gov.

 

Additional information is available at
http://grants.nih.gov/grants/guide/notice-files/NOT-OD-08-033.html.

 

ARTICLE H.11. NEEDLE DISTRIBUTION

 

The Contractor shall not use contract funds to carry out any program of
distributing sterile needles or syringes for the hypodermic injection of any
illegal drug.

 

ARTICLE H.12. ACKNOWLEDGEMENT OF FEDERAL FUNDING

 

The Contractor shall clearly state, when issuing statements, press releases,
requests for proposals, bid solicitations and other documents describing
projects or programs funded in whole or in part with Federal money: (1) the
percentage of the total costs of the program or project which will be financed
with Federal money; (2) the dollar amount of Federal funds for the project or
program; and (3) the percentage and dollar amount of the total costs of the
project or program that will be financed by nongovernmental sources.

 

ARTICLE H.13. RESTRICTION ON ABORTIONS

 

The Contractor shall not use contract funds for any abortion.

 

ARTICLE H.14. CONTINUED BAN ON FUNDING OF HUMAN EMBRYO RESEARCH

 

The Contractor shall not use contract funds for (1) the creation of a human
embryo or embryos for research purposes; or (2) research in which a human embryo
or embryos are destroyed, discarded, or knowingly subjected to risk of injury or
death greater than that allowed for research on fetuses in utero under 45 CFR
46.204(b) and Section 498(b) of the Public Health Service Act (42 U.S.C.
289g(b)). The term "human embryo or embryos" includes any organism, not
protected as a human subject under 45 CFR 46 as of the date of the enactment of
this Act, that is derived by fertilization, parthenogenesis, cloning, or any
other means from one or more human gametes or human diploid cells.

 

Additionally, in accordance with a March 4, 1997 Presidential Memorandum,
Federal funds may not be used for cloning of human beings.

 



- 32 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

ARTICLE H.15. DISSEMINATION OF FALSE OR DELIBERATELY MISLEADING INFORMATION

 

The Contractor shall not use contract funds to disseminate information that is
deliberately false or misleading.

 

ARTICLE H.16. PRIVACY ACT, HHSAR 352.224-70 (January 2006)

 

This contract requires the Contractor to perform one or more of the following:
(a) Design; (b) develop; or (c) operate a Federal agency system of records to
accomplish an agency function in accordance with the Privacy Act of 1974 (Act)
(5 U.S.C. 552a(m)(1)) and applicable agency regulations. The term "system of
records" means a group of any records under the control of any agency from which
information is retrieved by the name of the individual or by some identifying
number, symbol, or other identifying particular assigned to the individual.
Violations of the Act by the Contractor and/or its employees may result in the
imposition of criminal penalties (5 U.S.C. 552a(i)). The Contractor shall ensure
that each of its employees knows the prescribed rules of conduct and that each
employee is aware that he/she is subject to criminal penalties for violation of
the Act to the same extent as Department of Health and Human Services employees.
These provisions also apply to all subcontracts the Contractor awards under this
contract which require the design, development or operation of the designated
system(s) of records [5 U.S.C. 552a(m)(1)]. The contract work statement: (a)
identifies the system(s) of records and the design, development, or operation
work the Contractor is to perform; and (b) specifies the disposition to be made
of such records upon completion of contract performance.

 

(End of clause)

 

45 CFR Part 5b contains additional information which includes the rules of
conduct and other Privacy Act requirements and can be found at:
http://www.access.gpo.gov/nara/cfr/waisidx 06/45cfr5b 06.html.

 

The Privacy Act System of Records applicable to this project is Number
09-25-0200. This document is incorporated into this contract as an Attachment in
SECTION J of this contract. This document is also available at: http://
oma.od.nih.gov/public/MS/privacy/PAfiles/read02systems.htm.

 

ARTICLE H.17. CARE OF LIVE VERTEBRATE ANIMALS, HHSAR 352.270-5(b) (October 2009)

 

a.Before undertaking performance of any contract involving animal-related
activities where the species is regulated by USDA, the Contractor shall register
with the Secretary of Agriculture of the United States in accordance with 7
U.S.C. 2136 and 9 CFR sections 2.25 through 2.28. The Contractor shall furnish
evidence of the registration to the Contracting Officer.

 

b.The Contractor shall acquire vertebrate animals used in research from a dealer
licensed by the Secretary of Agriculture under 7 U.S.C. 2133 and 9 CFR Sections
2.1-2.11, or from a source that is exempt from licensing under those sections.

 

c.The Contractor agrees that the care, use and intended use of any live
vertebrate animals in the performance of this contract shall conform with the
Public Health Service (PHS) Policy on Humane Care of Use of Laboratory Animals
(PHS Policy), the current Animal Welfare Assurance (Assurance), the Guide for
the Care and Use of Laboratory Animals (National Academy Press, Washington, DC)
and the pertinent laws and regulations of the United States Department of
Agriculture (see 7 U.S.C. 2131 et seq. and 9 CFR Subchapter A, Parts 1-4). In
case of conflict between standards, the more stringent standard shall govern.

 

d.If at any time during performance of this contract, the Contracting Officer
determines, in consultation with the Office of Laboratory Animal Welfare (OLAW),
National Institutes of Health (NIH), that the Contractor is not in compliance
with any of the requirements and standards stated in paragraphs (a) through (c)
above, the Contracting Officer may immediately suspend, in whole or in part,
work and further payments under this contract until the Contractor corrects the
noncompliance. Notice of the suspension may be communicated by telephone and
confirmed in writing. If the Contractor fails to complete corrective action
within the period of time designated in the Contracting Officer's written notice
of suspension, the Contracting Officer may, in consultation with OLAW, NIH,
terminate this contract in whole or in part, and the Contractor's name may be
removed from the list of those contractors with approved Assurances.

 



- 33 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

Note: The Contractor may request registration of its facility and a current
listing of licensed dealers from the Regional Office of the Animal and Plant
Health Inspection Service (APHIS), USDA, for the region in which its research
facility is located. The location of the appropriate APHIS Regional Office, as
well as information concerning this program may be obtained by contacting the
Animal Care Staff, USDA/APHIS, 4700 River Road, Riverdale, Maryland 20737
(E-mail: ace@aphis.usda.gov; Web site:
(http://www.aphis.usda.gov/animal_welfare).

 

(End of Clause)

 

ARTICLE H.18. ANIMAL WELFARE

 

All research involving live, vertebrate animals shall be conducted in accordance
with the Public Health Service Policy on Humane Care and Use of Laboratory
Animals (PHS Policy). The PHS Policy can be accessed at: http://
grants1.nih.gov/grants/olaw/references/phspol.htm

 

In addition, the research involving live vertebrate animals shall be conducted
in accordance with the description set forth in the Vertebrate Animal Section
(VAS) of the contractor's technical proposal, as modified in the Final Proposal
Revision (FPR), dated July 23, 2014, which is incorporated by reference.

 

ARTICLE H.19. PROTECTION OF PERSONNEL WHO WORK WITH NONHUMAN PRIMATES

 

All Contractor personnel who work with nonhuman primates or enter rooms or areas
containing nonhuman primates shall comply with the procedures set forth in NIH
Policy Manual 3044-2, entitled, "Protection of NIH Personnel Who Work with
Nonhuman Primates," located at the following URL:

 

http://oma.od1.nih.gov/manualchapters/intramural/3044-2/

 

ARTICLE H.20. OMB CLEARANCE

 

In accordance with HHSAR 352.201-70, Paperwork Reduction Act, the Contractor
shall not proceed with surveys or interviews until such time as Office of
Management and Budget (OMB) Clearance for conducting interviews has been
obtained by the Contracting Officer's Representative (COR) and the Contracting
Officer has issued written approval to proceed.

 

ARTICLE H.21. RESTRICTION ON PORNOGRAPHY ON COMPUTER NETWORKS OMB CLEARANCE

 

The Contractor shall not use contract funds to maintain or establish a computer
network unless such network blocks the viewing, downloading, and exchanging of
pornography.

 

ARTICLE H.22. GUN CONTROL OMB CLEARANCE

 

The Contractor shall not use contract funds in whole or in part, to advocate or
promote gun control.

 

ARTICLE H.23. CERTIFICATION OF FILING AND PAYMENT OF TAXES OMB CLEARANCE

 

The contractor must be in compliance with Section 518 of the Consolidated
Appropriations Act of FY 2014.

 

ARTICLE H.24. OPTION PROVISION

 



- 34 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

Unless the Government exercises its option pursuant to the Option Clause set
forth in SECTION I., the contract will consist only of the Base Period of the
Statement of Work as defined in Sections C and F of the contract. Pursuant to
FAR Clause 52.217-6, Option for Increased Quantity and FAR Clause 52.217-7,
Option for Increased Quantity—Separately Priced Line Item, set forth in SECTION
I. of this contract, the Government may, by unilateral contract modification,
require the Contractor to perform additional options set forth in the Statement
of Work and also defined in Sections C and F of the contract. If the Government
exercises this option, notice must be given at least 60 days prior to the
expiration date of this contract, and the estimated cost [plus fixed fee] of the
contract will be increased as set forth in the ESTIMATED COST [PLUS FIXED FEE]
Article in SECTION B of this contract.

 

ARTICLE H.25. INFORMATION AND PHYSICAL ACCESS SECURITY

 

A.Security Requirements For Federal Information Technology Resources, HHSAR
352.239-72, (January 2010)

 

a.Applicability. This clause applies whether the entire contract or order
(hereafter "contract"), or portion thereof, includes information technology
resources or services in which the Contractor has physical or logical
(electronic) access to, or operates a Department of Health and Human Services
(HHS) system containing, information that directly supports HHS' mission. The
term "information technology (IT)", as used in this clause, includes computers,
ancillary equipment (including imaging peripherals, input, output, and storage
devices necessary for security and surveillance), peripheral equipment designed
to be controlled by the central processing unit of a computer, software,
firmware and similar procedures, services (including support services) and
related resources. This clause does not apply to national security systems as
defined in FISMA.

 

b.Contractor responsibilities. The Contractor is responsible for the following:

 

1.Protecting Federal information and Federal information systems in order to
ensure their -

 

a.Integrity, which means guarding against improper information modification or
destruction, and includes ensuring information non-repudiation and authenticity;

 

b.Confidentiality, which means preserving authorized restrictions on access and
disclosure, including means for protecting personal privacy and proprietary
information; and

 

c.Availability, which means ensuring timely and reliable access to and use of
information.

 

2.Providing security of any Contractor systems, and information contained
therein, connected to an HHS network or operated by the Contractor, regardless
of location, on behalf of HHS.

 

3.Adopting, and implementing, at a minimum, the policies, procedures, controls
and standards of the HHS Information Security Program to ensure the integrity,
confidentiality, and availability of Federal information and Federal information
systems for which the Contractor is responsible under this contract or to which
it may otherwise have access under this contract. The HHS Information Security
Program is outlined in the HHS Information Security Program Policy, which is
available on the HHS Office of the Chief Information Officer's (OCIO) Web site.

 

c.Contractor security deliverables. In accordance with the timeframes specified,
the Contractor shall prepare and submit the following security documents to the
Contracting Officer for review, comment, and acceptance:

 

1.IT Security Plan (IT-SP) - due within 30 days after contract award. The IT-SP
shall be consistent with, and further detail the approach to, IT security
contained in the Contractor's bid or proposal that resulted in the award of this
contract. The IT-SP shall describe the processes and procedures that the
Contractor will follow to ensure appropriate security of IT resources that are
developed, processed, or used under this contract. If the IT-SP only applies to
a portion of the contract, the Contractor shall specify those parts of the
contract to which the IT-SP applies.

 



- 35 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

a.The Contractor's IT-SP shall comply with applicable Federal laws that include,
but are not limited to, the Federal Information Security Management Act (FISMA)
of 2002 (Title III of the E- Government Act of 2002, Public Law 107-347), and
the following Federal and HHS policies and procedures:

 

i.Office of Management and Budget (OMB) Circular A-130, Management of Federal
Information Resources, Appendix III, Security of Federal Automation Information
Resources.

 

ii.National Institutes of Standards and Technology (NIST) Special Publication
(SP) 800-18, Guide for Developing Security Plans for Information Systems, in
form and content, and with any pertinent contract Statement of Work/Performance
Work Statement (SOW/PWS) requirements. The IT-SP shall identify and document
appropriate IT security controls consistent with the sensitivity of the
information and the requirements of Federal Information Processing Standard
(FIPS) 200, Recommend Security Controls for Federal Information Systems. The
Contractor shall review and update the IT-SP in accordance with NIST SP 800-26,
Security Self-Assessment Guide for Information Technology Systems and FIPS 200,
on an annual basis.

 

iii.HHS-OCIO Information Systems Security and Privacy Policy.

 

2.IT Risk Assessment (IT-RA) - due within 30 days after contract award. The
IT-RA shall be consistent, in form and content, with NIST SP 800-30, Risk
Management Guide for Information Technology Systems, and any additions or
augmentations described in the HHS-OCIO Information Systems Security and Privacy
Policy. After resolution of any comments provided by the Government on the draft
IT-RA, the Contracting Officer shall accept the IT-RA and incorporate the
Contractor's final version into the contract for Contractor implementation and
maintenance. The Contractor shall update the IT-RA on an annual basis.

 

3.FIPS 199 Standards for Security Categorization of Federal Information and
Information Systems Assessment (FIPS 199 Assessment) - due within 30 days after
contract award. The FIPS 199 Assessment shall be consistent with the cited NIST
standard. After resolution of any comments by the Government on the draft FIPS
199 Assessment, the Contracting Officer shall accept the FIPS 199 Assessment and
incorporate the Contractor's final version into the contract.

 

4.IT Security Certification and Accreditation (IT-SC&A) - due within 3 months
after contract award. The Contractor shall submit written proof to the
Contracting Officer that an IT-SC&A was performed for applicable information
systems - see paragraph (a) of this clause. The Contractor shall perform the
IT-SC&A in accordance with the HHS Chief Information Security Officer's
Certification and Accreditation Checklist; NIST SP 800-37, Guide for the
Security, Certification and Accreditation of Federal Information Systems; and
NIST 800-53, Recommended Security Controls for Federal Information Systems. An
authorized senior management official shall sign the draft IT-SC&A and provided
it to the Contracting Officer for review, comment, and acceptance.

 



- 36 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

a.After resolution of any comments provided by the Government on the draft IT
SC&A, the Contracting Officer shall accept the IT-SC&A and incorporate the
Contractor's final version into the contract as a compliance requirement.

 

b.The Contractor shall also perform an annual security control assessment and
provide to the Contracting Officer verification that the IT-SC&A remains valid.
Evidence of a valid system accreditation includes written results of:

 

i.Annual testing of the system contingency plan; and

 

ii.The performance of security control testing and evaluation.

 

d.Personal identity verification. The Contractor shall identify its employees
with access to systems operated by the Contractor for HHS or connected to HHS
systems and networks. The Contracting Officer's Representative (COR) shall
identify, for those identified employees, position sensitivity levels that are
commensurate with the responsibilities and risks associated with their assigned
positions. The Contractor shall comply with the HSPD-12 requirements contained
in "HHS-Controlled Facilities and Information Systems Security" requirements
specified in the SOW/PWS of this contract.

 

e.Contractor and subcontractor employee training. The Contractor shall ensure
that its employees, and those of its subcontractors, performing under this
contract complete HHS-furnished initial and refresher security and privacy
education and awareness training before being granted access to systems operated
by the Contractor on behalf of HHS or access to HHS systems and networks. The
Contractor shall provide documentation to the COR evidencing that Contractor
employees have completed the required training.

 

f.Government access for IT inspection. The Contractor shall afford the
Government access to the Contractor's and subcontractors' facilities,
installations, operations, documentation, databases, and personnel used in
performance of this contract to the extent required to carry out a program of IT
inspection (to include vulnerability testing), investigation, and audit to
safeguard against threats and hazards to the integrity, confidentiality, and
availability, of HHS data or to the protection of information systems operated
on behalf of HHS.

 

g.Subcontracts. The Contractor shall incorporate the substance of this clause in
all subcontracts that require protection of Federal information and Federal
information systems as described in paragraph (a) of this clause, including
those subcontracts that -

 

a.Have physical or electronic access to HHS' computer systems, networks, or IT
infrastructure; or

 

b.Use information systems to generate, store, process, or exchange data with HHS
or on behalf of HHS, regardless of whether the data resides on a HHS or the
Contractor's information system.

 

h.Contractor employment notice. The Contractor shall immediately notify the
Contracting Officer when an employee either begins or terminates employment (or
is no longer assigned to the HHS project under this contract), if that employee
has, or had, access to HHS information systems or data.

 

i.Document information. The Contractor shall contact the Contracting Officer for
any documents, information, or forms necessary to comply with the requirements
of this clause.

 

j.Contractor responsibilities upon physical completion of the contract. The
Contractor shall return all HHS information and IT resources provided to the
Contractor during contract performance and certify that all HHS information has
been purged from Contractor-owned systems used in contract performance.

 



- 37 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

k.Failure to comply. Failure on the part of the Contractor or its subcontractors
to comply with the terms of this clause shall be grounds for the Contracting
Officer to terminate this contract.

 

(End of Clause)

 

Note: The NIST Special Publication SP-800-26 cited in subparagraph c.1.a.(ii) of
this clause has been superseded by NIST SP 800-53A, "Guide for Assessing the
Security Controls in Federal Information Systems and Organizations" for use for
the assessment of security control effectiveness. See http://csrc.nist.gov/
publications/PubsSPs.html to access NIST Special Publications (800 Series).

 

B.Additional NIH Requirements

 

1.SECURITY CATEGORIZATION OF FEDERAL INFORMATION AND INFORMATION SYSTEMS (FIPS
199 Assessment)

 

a.Information Type:

 

[ ] Administrative, Management and Support Information:

 

[X] Mission Based Information:

 

b.Security Categories and Levels:

 



Confidentiality Level: [X] Low [ ] Moderate [ ] High Integrity Level: [ ] Low
[X] Moderate [ ] High Availability Level: [X] Low [ ] Moderate [ ] High        
Overall Level: [ ] Low [X] Moderate [ ] High


  

c.In accordance with HHSAR Clause 352.239-72, the contractor shall submit a FIPS
199 Assessment within 30 days after contract award. Any differences between the
contractor's assessment and the information contained herein, will be resolved,
and if required, the contract will be modified to incorporate the final FIPS 199
Assessment.

 

2.INFORMATION SECURITY TRAINING

 

In addition to any training covered under paragraph (e) of HHSAR 352.239-72, the
contractor shall comply with the below training:

 

a.Mandatory Training

 

i.All Contractor employees having access to (1) Federal information or a Federal
information system or (2) sensitive data/information as defined at
HHSAR 304.1300(a) (4), shall complete the NIH Computer Security Awareness
Training course at http://irtsectraining.nih.gov/ before performing any work
under this contract. Thereafter, Contractor employees having access to the
information identified above shall complete an annual NIH-specified refresher
course during the life of this contract. The Contractor shall also ensure
subcontractor compliance with this training requirement.

 

ii.The Contractor shall maintain a listing by name and title of each
Contractor/Subcontractor employee working on this contract and having access of
the kind in paragraph 1.a(1) above, who has completed the NIH required training.
Any additional security training completed by the Contractor/Subcontractor staff
shall be included on this listing. The list shall be provided to the COR and/or
Contracting Officer upon request.

 



- 38 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

b.Role-based Training

 

HHS requires role-based training when responsibilities associated with a given
role or position, could, upon execution, have the potential to adversely impact
the security posture of one or more HHS systems. Read further guidance about
"NIH Information Security Awareness and Training Policy,"
at:  https://ocio.nih.gov/InfoSecurity/Policy/Documents/Final-
InfoSecAwarenessTrainPol.doc.

 

The Contractor shall maintain a list of all information security training
completed by each contractor/subcontractor employee working under this contract.
The list shall be provided to the COR and/or Contracting Officer upon request.

 

c.Rules of Behavior

 

The Contractor shall ensure that all employees, including subcontractor
employees, comply with the NIH Information Technology General Rules of Behavior
(https://ocio.nih.gov/InfoSecurity/ training/Pages/nihitrob.aspx), which are
contained in the NIH Information Security Awareness Training Course
http://irtsectraining.nih.gov.

 

3.PERSONNEL SECURITY RESPONSIBILITIES

 

In addition to any personnel security responsibilities covered under HHSAR
352.239-72, the contractor shall comply with the below personnel security
responsibilities:

 

a.In accordance with Paragraph (h) of HHSAR 352.239-72, the Contractor shall
notify the Contracting officer and the COR within five working days before a new
employee assumes a position that requires access to HHS information systems or
data, or when an employee with such access stops working on this contract. The
Government will initiate a background investigation on new employees assuming a
position that requires access to HHS information systems or data, and will stop
pending background investigations for employees that no longer work under the
contract or no longer have such access.

 

b.New contractor employees who have or will have access to HHS information
systems or data: The Contractor shall provide the COR with the name, position
title, e-mail address, and phone number of all new contract employees working
under the contract and provide the name, position title and position sensitivity
level held by the former incumbent. If an employee is filling a new position,
the Contractor shall provide a position description and the Government will
determine the appropriate position sensitivity level.

 

c.Departing contractor employees: The Contractor shall provide the COR with the
name, position title, and position sensitivity level held by or pending for
departing employees. The Contractor shall perform and document the actions
identified in the Contractor Employee Separation Checklist
(https://ocio.nih.gov/aboutus/publicinfosecurity/acquisition/Documents/
Emp-sep-checklist.pdf) when a Contractor/subcontractor employee terminates work
under this contract. All documentation shall be made available to the COR upon
request.

 

d.Commitment to Protect Non-Public Departmental Information and Data.

 



- 39 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

The Contractor, and any subcontractors performing under this contract, shall not
release, publish, or disclose non-public Departmental information to
unauthorized personnel, and shall protect such information in accordance with
provisions of the following laws and any other pertinent laws and regulations
governing the confidentiality of such information:

 

- 18 U.S.C. 641 (Criminal Code: Public Money, Property or Records)
- 18 U.S.C. 1905 (Criminal Code: Disclosure of Confidential Information)
- Public Law 96-511 (Paperwork Reduction Act)

 

Each employee, including subcontractors, having access to non-public Department
information under this acquisition shall complete the "Commitment to Protect
Non-Public Information - Contractor Employee Agreement" located at:
 https://ocio.nih.gov/aboutus/publicinfosecurity/
acquisition/Documents/Nondisclosure.pdf. A copy of each signed and witnessed
Non-Disclosure agreement shall be submitted to the Project Officer/COR prior to
performing any work under this acquisition.

 

4.LOSS AND/OR DISCLOSURE OF PERSONALLY IDENTIFIABLE INFORMATION (PII) -
NOTIFICATION OF DATA BREACH

 

The Contractor shall report all suspected or confirmed incidents involving the
loss and/or disclosure of PII in electronic or physical form. Notification shall
be made to the NIH Incident Response Team (IRT) via email (IRT@mail.nih.gov)
within one hour of discovering the incident. The Contractor shall follow up with
IRT by completing and submitting one of the applicable two forms below within
three (3) work days of incident discovery:

 

NIH PII Spillage Report at:
https://ocio.nih.gov/InfoSecurity/Policy/Documents/NIH_PII Spillage Proced.doc
NIH Lost or Stolen Assets Report at: 
https://ocio.nih.gov/InfoSecurity/Policy/Documents/ ISSO Stolen Device-Media
Handling Procedures.doc

 

ARTICLE H.26. ELECTRONIC AND INFORMATION TECHNOLOGY ACCESSIBILITY,
HHSAR 352.239-73(b) (January 2010)

 

a.Pursuant to Section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d), as
amended by the Workforce Investment Act of 1998, all electronic and information
technology (EIT) products and services developed, acquired, maintained, or used
under this contract/order must comply with the "Electronic and Information
Technology Accessibility Provisions" set forth by the Architectural and
Transportation Barriers Compliance Board (also referred to as the "Access
Board") in 36 CFR part 1194. Information about Section 508 provisions is
available at http://www.section508.gov/. The complete text of Section 508 Final
provisions can be accessed at
http://www.access-board.gov/guidelines-and-standards.

 

b.The Section 508 standards applicable to this contract/order are identified in
the Statement of Work. The contractor must provide a written Section 508
conformance certification due at the end of each contract/ order exceeding
$100,000 when the contract/order duration is one year or less. If it is
determined by the Government that EIT products and services provided by the
Contractor do not conform to the described accessibility standards in the
Product Assessment Template, remediation of the products or services to the
level of conformance specified in the Contractor's Product Assessment Template
will be the responsibility of the Contractor at its own expense.

 



- 40 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

c.In the event of a modification(s) to this contract/order, which adds new EIT
products or services or revises the type of, or specifications for, products or
services the Contractor is to provide, including EIT deliverables such as
electronic documents and reports, the Contracting Officer may require that the
contractor submit a completed HHS Section 508 Product Assessment Template to
assist the Government in determining that the EIT products or services support
Section 508 accessibility standards. Instructions for documenting accessibility
via the HHS Section 508 Product Assessment Template may be found on the HHS Web
site (http://www.hhs.gov/ web/508/contracting/technology/vendors.html).

 

[(End of HHSAR 352.239-73(b)]

 

d.Prior to the Contracting Officer exercising an option for a subsequent
performance period/additional quantity or adding funding for a subsequent
performance period under this contract, as applicable, the Contractor must
provide a Section 508 Annual Report to the Contracting Officer and Project
Officer. Unless otherwise directed by the Contracting Officer in writing, the
Contractor shall provide the cited report in accordance with the following
schedule. Instructions for completing the report are available in the Section
508 policy on the HHS Office on Disability Web site under the heading Vendor
Information and Documents. The Contractor's failure to submit a timely and
properly completed report may jeopardize the Contracting Officer's exercising an
option or adding funding, as applicable.

 

Schedule for Contractor Submission of Section 508 Annual Report:

 

[End of HHSAR 352.239-73(c)]

 

ARTICLE H.27. INSTITUTIONAL RESPONSIBILITY REGARDING INVESTIGATOR FINANCIAL
CONFLICTS OF INTEREST

 

The Institution (includes any contractor, public or private, excluding a Federal
agency) shall comply with the requirements of 45 CFR Part 94, Responsible
Prospective Contractors, which promotes objectivity in research by establishing
standards to ensure that Investigators (defined as the project director or
principal Investigator and any other person, regardless of title or position,
who is responsible for the design, conduct, or reporting of research funded
under NIH contracts, or proposed for such funding, which may include, for
example, collaborators or consultants) will not be biased by any Investigator
financial conflicts of interest. 45 CFR Part 94 is available at the following
Web site:
 http://www.ecfr.gov/cgi-bin/text-idx?c=ecfr&SID=0af84ca649a74846f102aaf664da1623&rgn=div5&view=text&node=45:1.0.1.1.51&idno=45.
As required by 45 CFR Part 94, the Institution shall, at a minimum:

 

a.Maintain an up-to-date, written, enforceable policy on financial conflicts of
interest that complies with 45 CFR Part 94, inform each Investigator of the
policy, the Investigator's reporting responsibilities regarding disclosure of
significant financial interests, and the applicable regulation, and make such
policy available via a publicly accessible Web site, or if none currently exist,
available to any requestor within five business days of a request. A significant
financial interest means a financial interest consisting of one or more of the
following interests of the Investigator (and those of the Investigator's spouse
and dependent children) that reasonably appears to be related to the
Investigator's institutional responsibilities:

 

1.With regard to any publicly traded entity, a significant financial interest
exists if the value of any remuneration received from the entity in the twelve
months preceding the disclosure and the value of any equity interest in the
entity as of the date of disclosure, when aggregated, exceeds $5,000. Included
are payments and equity interests;

 

2.With regard to any non-publicly traded entity, a significant financial
interest exists if the value of any remuneration received from the entity in the
twelve months preceding the disclosure, when aggregated, exceeds $5,000, or when
the Investigator (or the Investigator's spouse or dependent children) holds any
equity interest; or

 



- 41 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

3.Intellectual property rights and interests, upon receipt of income related to
such rights and interest.

 

Significant financial interests do not include the following:

 

1.Income from seminars, lectures, or teaching, and service on advisory or review
panels for government agencies, Institutions of higher education, academic
teaching hospitals, medical centers, or research institutes with an Institution
of higher learning; and

 

2.Income from investment vehicles, such as mutual funds and retirement accounts,
as long as the Investigator does not directly control the investment decisions
made in these vehicles.

 

b.Require each Investigator to complete training regarding the Institution's
financial conflicts of interest policy prior to engaging in research related to
any NIH-funded contract and at least every four years. The Institution must take
reasonable steps [see Part 94.4(c)] to ensure that investigators working as
collaborators, consultants or subcontractors comply with the regulations.

 

c.Designate an official(s) to solicit and review disclosures of significant
financial interests from each Investigator who is planning to participate in, or
is participating in, the NIH-funded research.

 

d.Require that each Investigator who is planning to participate in the
NIH-funded research disclose to the Institution's designated official(s) the
Investigator's significant financial interest (and those of the Investigator's
spouse and dependent children) no later than the date of submission of the
Institution's proposal for NIH- funded research. Require that each Investigator
who is participating in the NIH-funded research to submit an updated disclosure
of significant financial interests at least annually, in accordance with the
specific time period prescribed by the Institution during the period of the
award as well as within thirty days of discovering or acquiring a new
significant financial interest.

 

e.Provide guidelines consistent with the regulations for the designated
official(s) to determine whether an Investigator's significant financial
interest is related to NIH-funded research and, if so related, whether the
significant financial interest is a financial conflict of interest. An
Investigator's significant financial interest is related to NIH-funded research
when the Institution, thorough its designated official(s), reasonably determines
that the significant financial interest: Could be affected by the NIH-funded
research; or is in an entity whose financial interest could be affected by the
research. A financial conflict of interest exists when the Institution, through
its designated official(s), reasonably determines that the significant financial
interest could directly and significantly affect the design, conduct, or
reporting of the NIH-funded research.

 

f.Take such actions as necessary to manage financial conflicts of interest,
including any financial conflicts of a subcontractor Investigator. Management of
an identified financial conflict of interest requires development and
implementation of a management plan and, if necessary, a retrospective review
and mitigation report pursuant to Part 94.5(a).

 

g.Provide initial and ongoing FCOI reports to the Contracting Officer pursuant
to Part 94.5(b).

 

h.Maintain records relating to all Investigator disclosures of financial
interests and the Institution's review of, and response to, such disclosures,
and all actions under the Institution's policy or retrospective review, if
applicable, for at least 3 years from the date of final payment or, where
applicable, for the other time periods specified in 48 CFR Part 4, subpart 4.7,
Contract Records Retention.

 



- 42 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

i.Establish adequate enforcement mechanisms and provide for employee sanctions
or other administrative actions to ensure Investigator compliance as
appropriate.

 

j.Complete the certification in Section K - Representations, Certifications, and
Other Statements of Offerors titled "Certification of Institutional Policy on
Financial Conflicts of Interest".

 

If the failure of an Institution to comply with an Institution's financial
conflicts of interest policy or a financial conflict of interest management plan
appears to have biased the design, conduct, or reporting of the NIH-funded
research, the Institution must promptly notify the Contracting Officer of the
corrective action taken or to be taken. The Contracting Officer will consider
the situation and, as necessary, take appropriate action or refer the matter to
the Institution for further action, which may include directions to the
Institution on how to maintain appropriate objectivity in the NIH- funded
research project.

 

The Contracting Officer and/or HHS may inquire at any time before, during, or
after award into any Investigator disclosure of financial interests, and the
Institution's review of, and response to, such disclosure, regardless of whether
the disclosure resulted in the Institution's determination of a financial
conflict of interests. The Contracting Officer may require submission of the
records or review them on site. On the basis of this review of records or other
information that may be available, the Contracting Officer may decide that a
particular financial conflict of interest will bias the objectivity of the
NIH-funded research to such an extent that further corrective action is needed
or that the Institution has not managed the financial conflict of interest in
accordance with Part 94.6(b). The issuance of a Stop Work Order by the
Contracting Officer may be necessary until the matter is resolved.

 

If the Contracting Officer determines that NIH-funded clinical research, whose
purpose is to evaluate the safety or effectiveness of a drug, medical device, or
treatment, has been designed, conducted, or reported by an Investigator with a
financial conflict of interest that was not managed or reported by the
Institution, the Institution shall require the Investigator involved to disclose
the financial conflict of interest in each public presentation of the results of
the research and to request an addendum to previously published presentations.

 

ARTICLE H.28. PUBLICATION AND PUBLICITY

 

In addition to the requirements set forth in HHSAR Clause 352.227-70,
Publications and Publicity incorporated by reference in SECTION I of this
contract, the Contractor shall acknowledge the support of the National
Institutes of Health whenever publicizing the work under this contract in any
media by including an acknowledgment substantially as follows:

 

"This project has been funded in whole or in part with Federal funds from the
National Institute of Alergy and Infectious Diseases, National Institutes of
Health, Department of Health and Human Services, under Contract No.
HHSN272201400040C"

 

ARTICLE H.29. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE

 

Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in NIH funded programs is encouraged to report such matters to the HHS
Inspector General's Office in writing or on the Inspector General's Hotline. The
toll free number is 1-800-HHS-TIPS (1-800-447-8477). All telephone calls will be
handled confidentially. The website to file a complaint on-line is:
 http://oig.hhs.gov/fraud/hotline/ and the mailing address is:

 

US Department of Health and Human Services
Office of Inspector General
ATTN: OIG HOTLINE OPERATIONS
P.O. Box 23489
Washington, D.C. 20026

 



- 43 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

ARTICLE H.30. YEAR 2000 COMPLIANCE

 

In accordance with FAR 39.106, Information Technology acquired under this
contract must be Year 2000 compliant as set forth in the following clause(s):

 

1.Service Involving the Use of Information Technology
YEAR 2000 COMPLIANCE—SERVICE INVOLVING THE USE OF INFORMATION TECHNOLOGY

 

The Contractor agrees that each item of hardware, software, and firmware used
under this contract shall be able to accurately process date data (including,
but not limited to, calculating, comparing and sequencing) from, into and
between the twentieth and twenty-first centuries and the Year 1999 and the Year
2000 and leap year calculations.

 

(End of Clause)

 

ARTICLE H.31. OBTAINING AND DISSEMINATING BIOMEDICAL RESEARCH RESOURCES

 

Unique research resources arising from NIH-funded research are to be shared with
the scientific research community. NIH provides guidance, entitled, "Principles
and Guidelines for Recipients of NIH Research Grants and Contracts on Obtaining
and Disseminating Biomedical Research Resources: Final Notice," (Federal
Register Notice, December 23, 1999 [64 FR 72090]), concerning the appropriate
terms for disseminating and acquiring these research resources. This guidance,
found at:  http://www.gpo.gov/fdsys/pkg/FR-1999-12-23/pdf/99-33292.pdf is
intended to help contractors ensure that the conditions they impose and accept
on the transfer of research tools will facilitate further biomedical research,
consistent with the requirements of the Bayh-Dole Act and NIH funding policy.

 

Note: For the purposes of this Article, the terms, "research tools", "research
materials", and "research resources" are used interchangeably and have the same
meaning.

 

ARTICLE H.32. SHARING RESEARCH DATA

 

The Contractor's data sharing plan, dated July 16, 2014 is hereby incorporated
by reference. The Contractor agrees to adhere to its plan and shall request
prior approval of the Contracting Officer for any changes in its plan.

 

The NIH endorses the sharing of final research data to serve health. This
contract is expected to generate research data that must be shared with the
public and other researchers. NIH's data sharing policy may be found at the
following Web site:

 

http://grants.nih.gov/grants/guide/notice-files/NOT-OD-03-032.html

 

NIH recognizes that data sharing may be complicated or limited, in some cases,
by institutional policies, local IRB rules, as well as local, state and Federal
laws and regulations, including the Privacy Rule (see HHS-published
documentation on the Privacy Rule at http://www.hhs.gov/ocr/). The rights and
privacy of people who participate in NIH-funded research must be protected at
all times; thus, data intended for broader use should be free of identifiers
that would permit linkages to individual research participants and variables
that could lead to deductive disclosure of the identity of individual subjects.

 

ARTICLE H.33. POSSESSION USE AND TRANSFER OF SELECT BIOLOGICAL AGENTS OR TOXINS

 

The work being conducted under this contract may involve the possession, use, or
transfer of a select agent or toxin. The contractor shall not conduct work
involving a Select Agent or Toxin under this contract until it and any
associated subcontractor(s) comply with the following:

 

For prime or subcontract awards to domestic institutions that possess, use,
and/or transfer a Select Agent or Toxin under this contract, the institution
must comply with the provisions of 42 CFR part 73, 7 CFR part 331, and/or 9 CFR
part 121 (http://www.selectagents.gov/Regulations.html) as required, before
using NIH funds for work involving a Select Agent or Toxin. No NIH funds can be
used for research involving a Select Agent or Toxin at a domestic institution
without a valid registration certificate.

 



- 44 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

For prime or subcontract awards to foreign institutions that possess, use,
and/or transfer a Select Agent or Toxin, before using NIH funds for any work
directly involving a Select Agent or Toxin, the foreign institution must provide
information satisfactory to the NIAID that safety, security, and training
standards equivalent to those described in 42 CFR part 73, 7 CFR part 331,
and/or 9 CFR part 121 are in place and will be administered on behalf of all
Select Agent or Toxin work supported by these funds. The process for making this
determination includes a site visit to the foreign laboratory facility by an
NIAID representative. During this visit, the foreign institution must provide
the following information: concise summaries of safety, security, and training
plans; names of individuals at the foreign institution who will have access to
the Select Agent or Toxin and procedures for ensuring that only approved and
appropriate individuals, in accordance with institution procedures, will have
access to the Select Agents or Toxins under the contract; and copies of or links
to any applicable laws, regulations, policies, and procedures applicable to that
institution for the safe and secure possession, use, and/ or transfer of select
agents. Site visits to foreign laboratories are conducted every three years
after the initial review. No NIH funds can be used for work involving a Select
Agent or Toxin at a foreign institution without written approval from the
Contracting Officer.

 

Prior to conducting a restricted experiment with a Select Agent or Toxin under
this contract or any associated subcontract, the contractor must discuss the
experiment with the Contracting Officer's Representative (COR) and request and
obtain written approval from the Contracting Officer. Domestic institutions must
submit to the Contracting Officer written approval from the CDC to perform the
proposed restricted experiment. Foreign institutions require review by a NIAID
representative. The prime contractor must contact the COR and the NIAID Office
of International Extramural Activities (OIEA) at
mailto:niaidforeignawards@niaid.nih.gov for guidance on the process used by
NIAID to review proposed restricted experiments. The NIAID website provides an
overview of the review process at
http://funding.niaid.nih.gov/researchfunding/sci/biod/pages/saconproc.aspx. The
Contracting Officer will notify the prime contractor when the process is
complete. No NIH funds can be used for a restricted experiment with a Select
Agent or Toxin at either a domestic or foreign institution without written
approval from the Contracting Officer.

 

Listings of HHS and USDA select agents and toxins, and overlap select agents or
toxins as well as information about the registration process for domestic
institutions, are available on the Select Agent Program Web site at http://
www.selectagents.gov/ and
http://www.selectagents.gov/Select%20Agents%20and%20Toxins%20List.html.

 

For foreign institutions, see the NIAID Select Agent Award information:
(http://funding.niaid.nih.gov/researchfunding/sci/biod/pages/default.aspx).

 

ARTICLE H.34. HIGHLY PATHOGENIC AGENTS

 

The work being conducted under this contract may involve a Highly Pathogenic
Agent (HPA). The NIAID defines an HPA as a pathogen that, under any
circumstances, warrants a biocontainment safety level of BSL3 or higher
according to either:

 

1.The current edition of the CDC/NIH Biosafety in Microbiological and Biomedical
Laboratories (BMBL)(http:// www.cdc.gov/biosafety/publications/index.htm under
"Publications");

 

2.The Contractor's Institutional Biosafety Committee (IBC) or equivalent body;
or

 

3.The Contractor's appropriate designated institutional biosafety official.

 



- 45 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

If there is ambiguity in the BMBL guidelines and/or there is disagreement among
the BMBL, an IBC or equivalent body, or institutional biosafety official, the
highest recommended containment level must be used.

 

ARTICLE H.35. HOTEL AND MOTEL FIRE SAFETY ACT OF 1990 (P.L. 101-391)

 

Pursuant to Public Law 101-391, no Federal funds may be used to sponsor or fund
in whole or in part a meeting, convention, conference or training seminar that
is conducted in, or that otherwise uses the rooms, facilities, or services of a
place of public accommodation that do not meet the requirements of the fire
prevention and control guidelines as described in the Public Law. This
restriction applies to public accommodations both foreign and domestic.

 

Public accommodations that meet the requirements can be accessed at:
 http://apps.usfa.fema.gov/hotel/.

 

ARTICLE H.36. PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORIST ACTIVITIES

 

The Contractor acknowledges that U.S. Executive Orders and Laws, including but
not limited to E.O. 13224 and P.L. 107-56, prohibit transactions with, and the
provision of resources and support to, individuals and organizations associated
with terrorism. It is the legal responsibility of the Contractor to ensure
compliance with these Executive Orders and Laws. This clause must be included in
all subcontracts issued under this contract.

 

ARTICLE H.37. USE OF FUNDS FOR CONFERENCES, MEETINGS AND FOOD

 

The Contractor shall not use contract funds (direct or indirect) to conduct
meetings or conferences in performance of this contract without prior written
Contracting Officer approval.

 

In addition, the use of contract funds to purchase food for meals, light
refreshments, or beverages is expressly prohibited.

 

The following conferences and/or meetings have been approved by the Contracting
Officer and are hereby authorized under this contract:

 

Conference or Meeting Title Conference or Meeting Location Federal/NonFederal
Space Date of Conference Not to Exceed Estimate Cost     [ ] Federal
[ ] NonFederal         [ ] Federal
[ ] NonFederal         [ ] Federal
[ ] NonFederal         [ ] Federal
[ ] NonFederal              

ARTICLE H.38. USE OF FUNDS FOR PROMOTIONAL ITEMS

 

The Contractor shall not use contract funds to purchase promotional items.
Promotional items include, but are not limited to: clothing and commemorative
items such as pens, mugs/cups, folders/folios, lanyards, and conference bags
that are sometimes provided to visitors, employees, grantees, or conference
attendees. This includes items or tokens given to individuals as these are
considered personal gifts for which contract funds may not be expended.

 

PART II - CONTRACT CLAUSES

 

SECTION I - CONTRACT CLAUSES

 



- 46 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

ARTICLE I.1. GENERAL CLAUSES FOR A COST-REIMBURSEMENT RESEARCH AND DEVELOPMENT
CONTRACT

 

This contract incorporates the following clauses by reference, with the same
force and effect as if they were given in full text. Upon request, the
Contracting Officer will make their full text available. Also, the full text of
a clause may be accessed electronically as follows: FAR Clauses at:
 http://www.acquisition.gov/far/. HHSAR Clauses at:
 http://www.hhs.gov/policies/hhsar/subpart352.html.

 

a.FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES:

 

FAR
CLAUSE NO. DATE TITLE 52.202-1 Nov 2013 Definitions (Over the Simplified
Acquisition Threshold) 52.203-3 Apr 1984 Gratuities (Over the Simplified
Acquisition Threshold) 52.203-5 May 2014 Covenant Against Contingent Fees (Over
the Simplified Acquisition Threshold) 52.203-6 Sep 2006 Restrictions on
Subcontractor Sales to the Government (Over the Simplified Acquisition
Threshold) 52.203-7 May 2014 Anti-Kickback Procedures (Over the Simplified
Acquisition Threshold) 52.203-8 May 2014 Cancellation, Rescission, and Recovery
of Funds for Illegal or Improper Activity (Over the Simplified Acquisition
Threshold) 52.203-10 May 2014 Price or Fee Adjustment for Illegal or Improper
Activity (Over the Simplified Acquisition Threshold) 52.203-12 Oct 2010
Limitation on Payments to Influence Certain Federal Transactions (Over $150,000)
52.203-17 Apr 2014 Contractor Employee Whistleblower Rights and Requirements to
Inform Employees of Whistleblower Rights (Over the Simplified Acquisition
Threshold) 52.204-4 May 2011 Printed or Copied Double-Sided on Postconsumer
Fiber Content Paper (Over the Simplified Acquisition Threshold) 52.204-10 Jul
2013 Reporting Executive Compensation and First-Tier Subcontract Awards ($25,000
or more) 52.204-13 Jul 2013 System for Award Management Maintenance 52.209-6 Aug
2013 Protecting the Government's Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment (Over $30,000) 52.215-2 Oct 2010
Audit and Records - Negotiation [Note:  Applies to ALL contracts funded in whole
or in part with Recovery Act funds, regardless of dollar value, AND contracts
over the Simplified Acquisition Threshold funded exclusively with non-Recovery
Act funds.] 52.215-8 Oct 1997 Order of Precedence - Uniform Contract Format
52.215-10 Aug 2011 Price Reduction for Defective Certified Cost or Pricing Data
(Over $700,000) 52.215-12 Oct 2010 Subcontractor Cost or Pricing Data (Over
$700,000) 52.215-14 Oct 2010 Integrity of Unit Prices (Over the Simplified
Acquisition Threshold) 52.215-15 Oct 2010 Pension Adjustments and Asset
Reversions (Over $700,000) 52.215-18 Jul 2005 Reversion or Adjustment of Plans
for Post-Retirement Benefits (PRB) other than Pensions

 



- 47 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

FAR
CLAUSE NO. DATE TITLE 52.215-19 Oct 1997 Notification of Ownership Changes
52.215-21 Oct 2010 Requirements for Certified Cost or Pricing Data and Data
Other Than Certified Cost or Pricing Data - Modifications 52.215-23 Oct 2009
Limitations on Pass-Through Charges (Over the Simplified Acquisition Threshold)
52.216-7 Jun 2013 Allowable Cost and Payment 52.216-8 Jun 2011 Fixed Fee
52.219-8 May 2014 Utilization of Small Business Concerns (Over the Simplified
Acquisition Threshold) 52.219-9 Jul 2013 Small Business Subcontracting Plan
(Over $650,000, $1.5 million for Construction) 52.219-16 Jan 1999 Liquidated
Damages - Subcontracting Plan (Over $650,000, $1.5 million for Construction)
52.222-2 Jul 1990 Payment for Overtime Premium (Over the Simplified Acquisition
Threshold) (Note: The dollar amount in paragraph (a) of this clause is $0 unless
otherwise specified in the contract.) 52.222-3 Jun 2003 Convict Labor 52.222-21
Feb 1999 Prohibition of Segregated Facilities 52.222-26 Mar 2007 Equal
Opportunity 52.222-35 Jul 2014 Equal Opportunity for Veterans ($100,000 or more)
52.222-36 Jul 2014 Equal Opportunity for Workers with Disabilities 52.222-37 Jul
2014 Employment Reports on Veterans ($100,000 or more) 52.222-40 Dec 2010
Notification of Employee Rights Under the National Labor Relations Act (Over the
Simplified Acquisition Threshold) 52.222-50 Feb 2009 Combating Trafficking in
Persons 52.222-54 Aug 2013 Employment Eligibility Verification (Over the
Simplified Acquisition Threshold) 52.223-6 May 2001 Drug-Free Workplace
52.223-18 Aug 2011 Encouraging Contractor Policies to Ban Text Messaging While
Driving 52.225-1 May 2014 Buy American - Supplies 52.225-13 Jun 2008
Restrictions on Certain Foreign Purchases 52.227-1 Dec 2007 Authorization and
Consent, Alternate I (Apr 1984) 52.227-2 Dec 2007 Notice and Assistance
Regarding Patent and Copyright Infringement 52.227-11 May 2014 Patent Rights -
Ownership by the Contractor (Note: In accordance with FAR 27.303(b)(2),
paragraph (e) is modified to include the requirements in FAR 27.303(b)(2)(i)
through (iv). The frequency of reporting in (i) is annual. 52.227-14 May 2014
Rights in Data - General 52.232-9 Apr 1984 Limitation on Withholding of Payments
52.232-17 May 2014 Interest (Over the Simplified Acquisition Threshold)
52.232-20 Apr 1984 Limitation of Cost 52.232-23 May 2014 Assignment of Claims
52.232-25 Jul 2013 Prompt Payment, Alternate I (Feb 2002) 52.232-33 Jul 2013
Payment by Electronic Funds Transfer--System for Award Management 52.232-39 Jun
2013 Unenforceability of Unauthorized Obligations 52.233-1 May 2014 Disputes
52.233-3 Aug 1996 Protest After Award, Alternate I (Jun 1985)

 



- 48 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

FAR
CLAUSE NO. DATE TITLE 52.233-4 Oct 2004 Applicable Law for Breach of Contract
Claim 52.242-1 Apr 1984 Notice of Intent to Disallow Costs 52.242-3 May 2014
Penalties for Unallowable Costs (Over $700,000) 52.242-4 Jan 1997 Certification
of Final Indirect Costs 52.242-13 Jul 1995 Bankruptcy (Over the Simplified
Acquisition Threshold) 52.243-2 Aug 1987 Changes - Cost Reimbursement, Alternate
V (Apr 1984) 52.244-2 Oct 2010 Subcontracts (Over the Simplified Acquisition
Threshold), Alternate I (June 2007) 52.244-5 Dec 1996 Competition in
Subcontracting (Over the Simplified Acquisition Threshold) 52.244-6 Jul 2014
Subcontracts for Commercial Items 52.245-1 Apr 2012 Government Property 52.245-9
Apr 2012 Use and Charges 52.246-23 Feb 1997 Limitation of Liability (Over the
Simplified Acquisition Threshold) 52.249-6 May 2004 Termination
(Cost-Reimbursement) 52.249-14 Apr 1984 Excusable Delays 52.253-1 Jan 1991
Computer Generated Forms

b.DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48 CFR
CHAPTER 3) CLAUSES:

 

HHSAR CLAUSE NO. DATE TITLE 352.202-1 Jan 2006 Definitions - with Alternate
paragraph (h) (Jan 2006) 352.203-70 Mar 2012 Anti-Lobbying 352.216-70 Jan 2006
Additional Cost Principles 352.222-70 Jan 2010 Contractor Cooperation in Equal
Employment Opportunity Investigations 352.227-70 Jan 2006 Publications and
Publicity 352.228-7 Dec 1991 Insurance - Liability to Third Persons 352.233-71
Jan 2006 Litigation and Claims 352.242-70 Jan 2006 Key Personnel 352.242-73 Jan
2006 Withholding of Contract Payments 352.242-74 Apr 1984 Final Decisions on
Audit Findings      

[End of GENERAL CLAUSES FOR A NEGOTIATED COST-REIMBURSEMENT RESEARCH AND
DEVELOPMENT CONTRACT- Rev. 08/2014].

 

ARTICLE 1.2. AUTHORIZED SUBSTITUTION OF CLAUSES

 

ARTICLE I.1. of this SECTION is hereby modified as follows:

 

a.Alternate I, (December 1991), of FAR Clause 52.233-1, Disputes (December 1998)
is added.

 

ARTICLE I.3. ADDITIONAL CONTRACT CLAUSES

 

This contract incorporates the following clauses by reference, with the same
force and effect, as if they were given in full text. Upon request, the
Contracting Officer will make their full text available.

 



- 49 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

b.FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES

 

1.FAR Clause 52.203-13, Contractor Code of Business Ethics and Conduct (April
2010).

 

2.FAR Clause 52.203-14, Display of Hotline Poster(s) (December 2007).

 

"…..(3) Any required posters may be obtained as follows:

 

Poster(s) Obtain From" HHS Contractor Code of Ethics
and Business Conduct Poster http://oig.hhs.gov/fraud/report-fraud
/OIG_Hotline_Poster.pdf    

3.FAR Clause 52.215-17, Waiver of Facilities Capital Cost of Money (October
1997).

 

4.FAR Clause 52.217-7, Option for Increased Quantity - Separately Priced Line
Item (March 1989).

 

"....The Contracting Officer may exercise the option by written notice to the
Contractor within 60 days before the contract expires or prior to the exercise
of the options...."

 

5.FAR Clause 52.219-4, Notice of Price Evaluation Preference for HUBZone Small
Business Concerns (January 2011).

 

"(c) Waiver of evaluation preference…..
[ ] Offeror elects to waive the evaluation preference."

 

6.FAR Clause 52.219-28, Post-Award Small Business Program Rerepresentation (July
2013).

 

7.FAR Clause 52.224-1, Privacy Act Notification (April 1984).

 

8.FAR Clause 52.224-2, Privacy Act (April 1984).

 

9.Alternate II (December 2007), FAR Clause 52.227-14, Rights in Data--General
(December 2007).

 

Additional purposes for which the limited rights data may be used are:

 

(i) Use (except for manufacture) by support service contract.
(ii) Evaluation by nongovernmental evaluators.
(iii) Use (except for manufacture) by other contractors participating in the
Government's program of which the specific contract is a part

 

10.Alternate V (December 2007), FAR Clause 52.227-14, Rights in Data--General
(December 2007).

 

Specific data items that are not subject to paragraph (j) include: None

 

11.FAR Clause 52.227-16, Additional Data Requirements (June 1987).

 



- 50 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

12.FAR Clause 52.227-17, Rights in Data--Special Works (December 2007).

 

13.FAR Clause 52.230-2, Cost Accounting Standards (May 2012).

 

14.FAR Clause 52.230-6, Administration of Cost Accounting Standards (June 2010).

 

15.FAR Clause 52.232-18, Availability of Funds (April 1984).

 

16.FAR Clause 52.239-1, Privacy or Security Safeguards (August 1996).

 

17.FAR Clause 52.247-68, Report of Shipment (REPSHIP) (February 2006).

 

18.FAR Clause 52.251-1, Government Supply Sources (April 2012).

 

c.DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48
CHAPTER 3) CLAUSES:

 

1.HHSAR Clause 352.201-70, Paperwork Reduction Act (January 2006).

 

2.HHSAR Clause 352.223-70, Safety and Health (January 2006).

 

3.HHSAR Clause 352.231-70, Salary Rate Limitation (August 2012).

 

Note: P.L. 113-76 sets forth the Salary Rate Limitation at the Executive Level
II Rate, effective January 17, 2014.

 

See the following website for Executive Schedule rates of pay:
http://www.opm.gov/oca/.

 

(For current year rates, click on Salaries and Wages/Executive Schedule/Rates of
Pay for the Executive Schedule. For prior year rates, click on Salaries and
Wages/select Another Year at the top of the page/Executive Schedule/Rates of Pay
for the Executive Schedule. Rates are effective January 1 of each calendar year
unless otherwise noted.)

 

4.HHSAR Clause 352.270-1, Accessibility of Meetings, Conferences and Seminars to
Persons with Disabilities (January 2001).

 

d.NATIONAL INSTITUTES OF HEALTH (NIH) RESEARCH CONTRACTING (RC) CLAUSES:

 

The following clauses are attached and made a part of this contract:

 

1.NIH(RC)-11, Research Patient Care Costs (4/1/84).

 

ARTICLE I.4. ADDITIONAL FAR CONTRACT CLAUSES INCLUDED IN FULL TEXT

 

This contract incorporates the following clauses in full text.

 

e.FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES

 



- 51 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

1.FAR Clause 52.209-9, Updates of Publicly Available Information Regarding
Responsibility Matters (July 2013)

 

As prescribed in 32.706-1(b), insert the following clause:

 

a.The Contractor shall update the information in the Federal Awardee Performance
and Integrity Information System (FAPIIS) on a semi-annual basis, throughout the
life of the contract, by posting the required information in the System for
Award Management (SAM) database at http://www.acquisition.gov.

 

b.As required by section 3010 of the Supplemental Appropriations Act, 2010 (Pub.
L. 111-212), all information posted in FAPIIS on or after April 15, 2011, except
past performance reviews, will be publicly available. FAPIIS consists of two
segments--

 

1.The non-public segment, into which Government officials and the Contractor
post information, which can only be viewed by--

 

i.Government personnel and authorized users performing business on behalf of the
Government; or

 

ii.The Contractor, when viewing data on itself; and

 

2.The publicly-available segment, to which all data in the non-public segment of
FAPIIS is automatically transferred after a waiting period of 14 calendar days,
except for--

 

i.Past performance reviews required by subpart 42.15;

 

ii.Information that was entered prior to April 15, 2011; or

 

iii.Information that is withdrawn during the 14-calendar-day waiting period by
the Government official who posted it in accordance with paragraph (c)(1) of
this clause.

 

c.The Contractor will receive notification when the Government posts new
information to the Contractor's record.

 

1.If the Contractor asserts in writing within 7 calendar days, to the Government
official who posted the information, that some of the information posted to the
non-public segment of FAPIIS is covered by a disclosure exemption under the
Freedom of Information Act, the Government official who posted the information
must within 7 calendar days remove the posting from FAPIIS and resolve the issue
in accordance with agency Freedom of Information procedures, prior to reposting
the releasable information. The contractor must cite 52.209-9 and request
removal within 7 calendar days of the posting to FAPIIS.

 

2.The Contractor will also have an opportunity to post comments regarding
information that has been posted by the Government. The comments will be
retained as long as the associated information is retained, i.e., for a total
period of 6 years. Contractor comments will remain a part of the record unless
the Contractor revises them.

 



- 52 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

3.As required by section 3010 of Pub. L. 111-212, all information posted in
FAPIIS on or after April 15, 2011, except past performance reviews, will be
publicly available.

 

d.Public requests for system information posted prior to April 15, 2011, will be
handled under Freedom of Information Act procedures, including, where
appropriate, procedures promulgated under E.O. 12600.

 

(End of clause)

 

f.DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48
CHAPTER 3) CLAUSES:

 

NONE

 

PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS

 

SECTION J - LIST OF ATTACHMENTS

 

The following documents are attached and incorporated in this contract:

 

1. Statement of Work

 

Statement of Work, dated September 5, 2014, 9 pages.

 

2. Invoice/Financing Request and Contract Financial Reporting Instructions for
NIH Cost-Reimbursement Type Contracts, NIH(RC)-4

 

Invoice/Financing Request and Contract Financial Reporting Instructions for NIH
Cost-Reimbursement Type Contracts, NIH(RC)-4, (8/12), 6 pages.

 

3. Cumulative Inclusion Enrollment Report

 

Cumulative Inclusion Enrollment Report, PHS 398/2590, (Rev. 08/12), 1 page.
Located at:

 

http://grants.nih.gov/grants/funding/phs398/CumulativeInclusionEnrollmentReport.pdf

 

4. Privacy Act System of Records, Number

 

Privacy Act System of Records, Number 09-25-0200

 

5. Safety and Health

 

Safety and Health, HHSAR Clause 352.223-70, (1/06), 1 page.

 

6. Research Patient Care Costs

 

Research Patient Care Costs, NIH(RC)-11, 4/1/84, 1 page.

 

7. Disclosure of Lobbying Activities, SF-LLL

 

Disclosure of Lobbying Activities, SF-LLL, dated 7/97, 2 pages.

 



- 53 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

8. Roster of Employees Requiring Suitability Investigations

 

Roster of Employees Requiring Suitability Investigations, 1 page. Excel file
located at:
 https://ocio.nih.gov/aboutus/publicinfosecurity/acquisition/Documents/SuitabilityRoster_10-15-12.xlsx

 

9. Employee Separation Checklist

 

Employee Separation Checklist, 1 page. Fillable PDF format located at: 
https://ocio.nih.gov/aboutus/publicinfosecurity/acquisition/Documents/Emp-sep-checklist.pdf

 

PART IV - REPRESENTATIONS AND INSTRUCTIONS

 

SECTION K - REPRESENTATIONS AND CERTIFICATIONS

 

The following documents are incorporated by reference in this contract:

 

1.Annual Representations and Certifications are completed and located in The
System for Award Management (SAM) website (http://www.sam.gov).

 

2.NIH Representations & Certifications, dated July 9, 2014

 

3.Human Subjects Assurance Identification Number ***.

 

• ***
• ***

 

4.Animal Welfare Assurance Number _______.

 

• ***
• ***
• ***

 

END of the SCHEDULE

 

(CONTRACT)

 



- 54 -

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

STATEMENT OF WORK

 

1.1 Research and Technical Objectives

 

The research and technical objectives of this proposal are:

 

1.***

 

a.***

 

b.***

 

2.***

 

3.***

 

4.***

 

5.***

 

6.***

 

1.2 Technical Approach and Method

 

We believe that the technical and delivery platform to be utilized in this
proposal will result in a heat stable, *** anthrax vaccine that *** and
simplifies the logistics of transporting and stockpiling the product.

 

This section describes the proposed technical plan and approach that has been
devised to deliver the overall project goals to develop the vaccine ***

 

Table 1 provides a summary of the proposed development activities by funding
period (base/options).

 

Table 1: Summary of Proposed Development Activities

WBS Activity *** ***    

 



 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

1.3 Candidate Product Overview Table

 

Table 2 contains an overview of the program activities by the proposed Base and
Option.

 

Table 2: Candidate Product Overview Table

 

***

 



 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

1.4 Project Management

 

PharmAthene will provide *** to ensure the efficient planning, initiation,
implementation, direction, management and completion of all contract activities.

 

1.5 Communications

 

PharmAthene will establish effective communications with NIAID and its proposed
subcontractors to discuss all aspects of program activities, anticipated
problems or obstacles, proposed approaches to resolve problems and overcome
obstacles, and future plans through regular biweekly (or as applicable), team
meetings.

 

1.6 Regulatory Compliance

 

PharmAthene will be responsible for ***, provide for ***; and ensure strict
adherence to regulations and guidance for the activities to be undertaken.

 

1.7 Facilities

 

PharmAthene, in partnership with its selected subcontractors, operates
facilities that are highly suitable for the development effort. All facilities
meet local, state, and Federal requirements and are designed to promote safe and
secure conduct of all contract operations. The proposed facilities have adequate
floor space and equipment available to accommodate the projected needs
throughout the performance period.

 



 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

ATTACHMENT 2

 

INVOICE/FINANCING REQUEST AND CONTRACT FINANCIAL REPORTING INSTRUCTIONS FOR NIH
COST-REIMBURSEMENT CONTRACTS, NIH(RC)-4

 

Format: Submit payment requests on the Contractor's self-generated form in the
manner and format prescribed herein and as illustrated in the Sample
Invoice/Financing Request. Standard Form 1034, Public Voucher for Purchases and
Services Other Than Personal, may be used in lieu of the Contractor's
self-generated form provided it contains all of the information shown on the
Sample Invoice/Financing Request. DO NOT include a cover letter with the payment
request.

 

Number of Copies: Submit payment requests in the quantity specified in the
Invoice Submission Instructions in Section G of the Contract Schedule.

 

Frequency: Payment requests shall not be submitted more frequently than once
every two weeks in accordance with the Allowable Cost and Payment Clause
incorporated into this contract. Small business concerns may submit
invoices/financing requests more frequently than every two weeks.

 

Cost Incurrence Period: Costs incurred must be within the contract performance
period or covered by precontract cost provisions.

 

Billing of Costs Incurred: If billed costs include (1) costs of a prior billing
period, but not previously billed, or (2) costs incurred during the contract
period and claimed after the contract period has expired, the Contractor shall
cite the amount(s) and month(s) in which the costs were incurred.

 

Contractor's Fiscal Year: Prepare payment requests in such a manner that the
Government can identify costs claimed with the Contractor's fiscal year.

 

Currency: All NIH contracts are expressed in United States dollars. When the
Government pays in a currency other than United States dollars, billings shall
be expressed, and payment by the Government shall be made, in that other
currency at amounts coincident with actual costs incurred. Currency fluctuations
may not be a basis of gain or loss to the Contractor. Notwithstanding the above,
the total of all invoices paid under this contract shall not exceed the United
States dollars authorized.

 

Costs Requiring Advance Approval: Costs requiring advance approval by the
Contracting Officer, which are not set forth in the Contract Schedule shall be
identified by the Contracting Officer's Authorization (COA) Number as a separate
expenditure category on the payment request. In addition, the Contractor shall
show any cost limitation or ceiling set forth in the Contract Schedule, i.e. an
Advance Understanding, as a separate expenditure category on the payment
request.

 

Invoice/Financing Request Identification: Identify each payment as either:

 

(a)Interim Invoice/Contract Financing Request: These are interim payment
requests submitted during the contract performance period.

 

(b)Completion Invoice: Submit the completion invoice promptly upon completion of
the work, but no later than one year from the contract completion date, or
within 120 days after settlement of the final indirect cost rates covering the
year in which the contract is physically complete (whichever date is later). The
Contractor shall submit the completion invoice when all costs have been assigned
to the contract and all performance provisions have been completed.

 



 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

(c)Final Invoice: A final invoice may be required after the amounts owed have
been settled between the Government and the Contractor (e.g., resolution of all
suspensions and audit exceptions).

 

Preparation and Itemization of the Invoice/Financing Request:

 

The Contractor shall furnish the information set forth in the instructions
below. The instructions are keyed to the entries on the Sample Invoice/Financing
Request. All information must be legible or the invoice will be considered
improper and returned to the Contractor.

 

(a)Designated Billing Office Name and Address: Enter the designated billing
office name and address, as identified in the Invoice Submission Instructions in
Section G of the Contract Schedule.

 

(b)Contractor's Name, Address, Point of Contact, TIN, and DUNS or DUNS+4 Number:
Show the Contractor's name and address exactly as they appear in the contract.
Any invoice identified as improper will be sent to this address. Also include
the name, title, phone number, and e-mail address of the Point of Contact in
case of questions. If the remittance name differs from the legal business name,
both names must appear on the invoice. Provide the Contractor's Federal Taxpayer
Identification Number (TIN) and Data Universal Numbering System (DUNS) or DUNS+4
number. The DUNS number must identify the Contractor's name and address exactly
as stated in the contract, and as registered in the System for Award Management
(SAM) database.

 

When an approved assignment of claims has been executed, the Contractor shall
provide the same information for the assignee as is required for the Contractor
(i.e., name, address, point of contact, TIN, and DUNS number), with the
remittance information clearly identified as such.

 

(c)Invoice/Financing Request Number: Identify each payment request by a unique
invoice number, which can only be used one time regardless of the number of
contracts or orders held by an organization. For example, if a contractor has
already submitted invoice number 05 on one of its contracts or orders, it cannot
use that same invoice number on any other contract or order. Payment requests
with duplicate invoice numbers will be considered improper and returned to the
contractor.

 

The NIH does not prescribe a particular numbering format but suggests using a
job or account number for each contract and order followed by a sequential
invoice number (example: 8675309-05). Invoice numbers are limited to 30
characters. There are no restrictions on the use of special characters, such as
colons, dashes, forward slashes, or parentheses.

 

If all or part of an invoice is suspended and the contractor chooses to reclaim
those costs on a supplemental invoice, the contractor may use the same unique
invoice number followed by an alpha character, such as "R" for revised (example:
8675309-05R).

 

(d)Date Invoice/Financing Request Prepared: Insert the date the payment request
is prepared.

 

(e)Contract Number and Order Number (if applicable): Insert the contract number
and order number (as applicable).

 

(f)Contract Title: Insert the contract title exactly as it appears on the cover
page of the contract and/or Section G of the Contract Schedule.

 

(g)Current Contract Period of Performance: Insert the contract start
date/effective date through the current completion date of the contract.

 



 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

(h)Total Estimated Cost of Contract/Order: Insert the total estimated cost of
the contract, exclusive of fee. If billing under an order, insert the total
estimated cost of the order, exclusive of fee. For contracts/orders with options
or incremental funding provisions, enter the amount currently obligated and
available for payment.

 

(i)Total Fixed-Fee: Insert the total fixed-fee (where applicable). For
contracts/orders with options or incremental funding provisions, enter the
amount currently obligated and available for payment (where applicable). Note:
If the contract provides for another type of Fee, i.e. Award or Incentive Fee,
insert the amount available to be earned as identified in the contract and
indicate the type of fee to be billed on the payment request.

 

(j)Two-Way/Three-Way Match: Identify whether payment is to be made using a
two-way or three-way match. To determine required payment method, refer to the
Invoice Submission Instructions in Section G of the Contract Schedule.

 

(k)Office of Acquisitions: Insert the name of the Office of Acquisitions, as
identified in the Invoice Submission Instructions in Section G of the Contract
Schedule.

 

(l)Central Point of Distribution: Insert the Central Point of Distribution, as
identified in the Invoice Submission Instructions in Section G of the Contract
Schedule.

 

(m)Billing Period: Insert the beginning and ending dates (month, day, and year)
of the period in which costs were incurred and for which reimbursement is
claimed.

 

(n)Amount Billed - Current Period: Insert the amount claimed for the current
billing period by major cost element, including any adjustments and fee. If the
Contract Schedule contains separately priced line items, identify the contract
line item(s) on the payment request and include a separate breakdown (by major
cost element) for each line item.

 

(o)Amount Billed - Cumulative: Insert the cumulative amounts claimed by major
cost element, including any adjustments and fee. If the Contract Schedule
contains separately priced line items, identify the contract line item(s) on the
payment request and include a separate breakdown (by major cost element) for
each line item.

 

(p)Direct Costs: Insert the major cost elements. For each element, consider the
application of the paragraph entitled "Costs Requiring Prior Approval" on page 1
of these instructions.

 

1)Direct Labor: Include salaries and wages paid (or accrued) for direct
performance of the contract.

 

For Level of Effort contracts only, the Contractor shall provide the following
information on a separate sheet of paper attached to the payment request:

 

-hours or percentage of effort and cost by labor category (as specified in the
Level of Effort Article in Section F of the Contract Schedule) for the current
billing period, and

 

-hours or percentage of effort and cost by labor category from contract
inception through the current billing period. (NOTE: The Contracting Officer may
require the Contractor to provide additional breakdown for direct labor, such as
position title, employee name, and salary or hourly rate.)

 



 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

2)Fringe Benefits: List any fringe benefits applicable to direct labor and
billed as a direct cost. Cite the rate(s) used to calculate fringe benefit
costs, if applicable.

 

3)Accountable Personal Property: Include permanent research equipment and
general purpose equipment having a unit acquisition cost of $1,000 or more, with
a life expectancy of more than two years, and sensitive property regardless of
cost (see the HHS Contractor's Guide for Contract of Government Property). Show
permanent research equipment separate from general purpose equipment.

 

On a separate sheet of paper attached to the payment request, list each item for
which reimbursement is requested. Precede the item with an asterisk (*) if the
equipment is below the $1,000 approval level. Include reference to the following
(as applicable):

 

-item number for the specific piece of equipment listed in the Property
Schedule, and,

 

-Contracting Officer Authorization (COA) number, if the equipment is not covered
by the Property Schedule.

 

The Contracting Officer may require the Contractor to provide further
itemization of property having specific limitations set forth in the contract.

 

4)Materials and Supplies: Include equipment with unit costs of less than $1,000
or an expected service life of two years or less, and consumable material and
supplies regardless of amount.

 

5)Premium Pay: List remuneration in excess of the basic hourly rate.

 

6)Consultant Fee: List fees paid to consultants. Identify consultant by name or
category as set forth in the contract or COA, as well as the effort (i.e.,
number of hours, days, etc.) and rate billed.

 

7)Travel: Include domestic and foreign travel. Foreign travel is travel outside
of the United States and its territories and possessions. However, for an
organization located outside the United States and its territories and
possessions, foreign travel means travel outside that country. Foreign travel
must be billed separately from domestic travel.

 

8)Subcontract Costs: List subcontractor(s) by name and amount billed.

 

9)Other: List all other direct costs in total unless exceeding $1,000 in amount.
If over $1,000, list cost elements and dollar amounts separately. If the
contract contains restrictions on any cost element, that cost element must be
listed separately.

 

(q)Cost of Money (COM): Cite the COM factor and base in effect during the time
the cost was incurred and for which reimbursement is claimed.

 

(r)Indirect Costs: Identify the indirect cost base (IDC), indirect cost rate,
and amount billed for each indirect cost category.

 

(s)Fixed-Fee: Cite the formula or method of computation for fixed-fee, if
applicable. The fixed-fee must be claimed as provided for by the contract. Note:
If the contract provides for another type of Fee, i.e. Award or Incentive Fee,
provide the same documentation for the amount claimed.

 



 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

(t)Total Amounts Claimed: Insert the total amounts claimed for the current and
cumulative periods.

 

(u)Adjustments: Include amounts conceded by the Contractor, outstanding
suspensions, and/or disapprovals subject to appeal.

 

(v)Grand Totals

 

(w)Certification: The Contractor shall include the following certification at
the bottom of each payment request:

 

"Pursuant to authority vested in me, I certify that this voucher is correct and
proper for payment."

 

Note: The contract may require additional certifications (See Invoice Submission
Instructions in Section G of the Contract Schedule)

 

The Contracting Officer may require the Contractor to submit detailed support
for costs claimed on one or more interim payment requests.

 

FINANCIAL REPORTING INSTRUCTIONS:

 

These instructions correspond to the Columns on the Sample Invoice/Financing
Request.

 

Column A - Expenditure Category: Enter the expenditure categories required by
the contract.

 

Column B - Cumulative Percentage of Effort/Hrs. - Negotiated: Enter the
percentage of effort or number of hours agreed to for each employee or labor
category listed in Column A.

 

Column C - Cumulative Percentage of Effort/Hrs. - Actual: Enter the percentage
of effort or number of hours worked by each employee or labor category listed in
Column A.

 

Column D - Amount Billed - Current: Enter amounts billed during the current
period.

 

Column E - Amount Billed - Cumulative: Enter the cumulative amounts to date.

 

Column F - Cost at Completion: Enter data only when the Contractor estimates
that a particular expenditure category will vary from the amount negotiated.
Realistic estimates are essential.

 

Column G - Contract Amount: Enter the costs agreed to for all expenditure
categories listed in Column A.

 

Column H - Variance (Over or Under): Show the difference between the estimated
costs at completion (Column F) and negotiated costs (Column G) when entries have
been made in Column F. This column need not be filled in when Column F is blank.
When a line item varies by plus or minus 10 percent, i.e., the percentage
arrived at by dividing Column F by Column G, an explanation of the variance
should be submitted. In the case of an overrun (net negative variance), this
submission shall not be deemed as notice under the Limitation of Cost Clause in
the contract.

 

Modifications: List all new modification(s) (not previously reported) in the
amount negotiated for an item in the appropriate cost category.

 



 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

Expenditures Not Negotiated: An expenditure for an item for which no amount was
negotiated (e.g., at the discretion of the Contractor in performance of its
contract) should be listed in the appropriate cost category and all columns
filled in, except for G. Column H will of course show a 100 percent variance and
will be explained along with those identified under H above.

 

SAMPLE INVOICE/FINANCING REQUEST AND CONTRACT FINANCIAL REPORT

(a) Designated Billing Office Name and Address: (c) Invoice/Finance Request No.:
___________ National Institutes of Health (d) Date Invoice/Financing Request
Prepared: Office of Financial Management ___________________________________
Commercial Accounts (e) Contract No. and Order No. (if applicable): 2115 East
Jefferson Street, Room 4B432, MSC ___________________________________ 8500 (f)
Contract Title: Bethesda, MD 20892-8500 ___________________________________  
(g) Current Contract Period of Performance: (b) Contractor's Name, Address,
Point of Contact, ___________________________________ TIN, and DUNS or DUNS+4
Number: (h) Total Estimated Cost of Contract/Order: ABC CORPORATION
___________________________________ 100 Main Street (i) Total Fixed Fee (if
applicable): __________ Anywhere, U.S.A.  Zip+4   Name, Title, Phone Number, and
E-mail (j) Two-Way Match: ____ Address of Contractor's Point of Contact.
Three-Way Match: ____ DUNS or DUNS+4: __________________ (k) Office of
Acquisitions: __________________ TIN: _______________________________ (l)
Central Point of Distribution: ______________   (m) This invoice/financing
request represents reimbursable costs for the period from ______ to ______.    
Cumulative % of Effort/Hrs Amount Billed       Expenditure Category*
A Neg. B Actual C (n) Current
D (o)
Cum
E Cost at Comp
F Contract Value
G Variance H (p) Direct Costs:               (1) Direct Labor               (2)
Fringe Benefits __%               (3) Accountable Property               (4)
Materials & Supplies               (5) Premium Pay               (6) Consultant
Fees               (7) Travel               (8) Subcontracts               (9)
Other               Total Direct Costs               (q) Cost of Money ___%    
          (r) Indirect Costs ___%               (s) Fixed Fee ___%              
(t) Total Amount Claimed               (u) Adjustments               (v) Grand
Totals                 "Pursuant to authority vested in me, I certify that this
voucher is correct and proper for payment."   _____________________________  
________________________________________   (Name of Official)   (Title)  
*Attach details as specified in the contract or requested by the Contracting
Officer                      

 



 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

INCLUSION TABLE
This report format should NOT be used for data collection from study
participants.

 

Principal Investigator/Project Director
_____________________________________________
(Last, First, Middle)

 

Grant Number (if known): ________________________

 

STUDY TITLE:
_______________________________________________________________________

 

Total Enrollment: ______________________Protocol Number:______________________

 

  American Indian or Alaskan Native Asian or Pacific Islander Black, not of
Hispanic Origin Hispanic White, not of Hispanic Origin Other or Unknown Total
Female               Male               Unknown               Total            
 

 



 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

Safety and Health, HHSAR 352.223-70 (January 2006)

 

(a)To help ensure the protection of the life and health of all persons, and to
help prevent damage to property, the Contractor shall comply with all Federal,
State, and local laws and regulations applicable to the work being performed
under this contract. These laws are implemented or enforced by the Environmental
Protection Agency, Occupational Safety and Health Administration (OSHA) and
other regulatory/enforcement agencies at the Federal, State, and local levels.

 

(1)In addition, the Contractor shall comply with the following regulations when
developing and implementing health and safety operating procedures and practices
for both personnel and facilities involving the use or handling of hazardous
materials and the conduct of research, development, or test projects:

 

(i)29 CFR 1910.1030, Bloodborne pathogens; 29 CFR 1910.1450, Occupational
exposure to hazardous chemicals in laboratories; and other applicable
occupational health and safety standards issued by OSHA and included in 29 CFR
Part 1910. These regulations are available at: http://www.osha.gov.

 

(ii)Nuclear Regulatory Commission Standards and Regulations, pursuant to the
Energy Reorganization Act of 1974 (42 U.S.C. 5801 et seq.). The Contractor may
obtain copies from the U.S. Nuclear Regulatory Commission, Washington, DC
20555-0001.

 

(2)The following Government guidelines are recommended for developing and
implementing health and safety operating procedures and practices for both
personnel and facilities:

 

(i)Biosafety in Microbiological and Biomedical Laboratories, CDC. This
publication is available at
http://www.cdc.gov/OD/ohs/biosfty/bmbl4/bmbl4toc.htm.

 

(ii)Prudent Practices for Safety in Laboratories (1995), National Research
Council, National Academy Press, 500 Fifth Street, NW., Lockbox 285, Washington,
DC 20055 (ISBN 0-309-05229-7). This publication is available at
http://www.nap.edu/catalog/4911.html.

 

(b)Further, the Contractor shall take or cause to be taken additional safety
measures as the Contracting Officer, in conjunction with the Contracting
Officer's Technical Representative or other appropriate officials, determines to
be reasonably necessary. If compliance with these additional safety measures
results in an increase or decrease in the cost or time required for performance
of any part of work under this contract, the Contracting Officer will make an
equitable adjustment in accordance with the applicable "Changes" clause set
forth in this contract.

 

(c)The Contractor shall maintain an accurate record of, and promptly report to
the Contracting Officer, all accidents or incidents resulting in the exposure of
persons to toxic substances, hazardous materials or hazardous operations; the
injury or death of any person; or damage to property incidental to work
performed under the contract and all violations for which the Contractor has
been cited by any Federal, State or local regulatory/enforcement agency. The
report shall include a copy of the notice of violation and the findings of any
inquiry or inspection, and an analysis addressing the impact these violations
may have on the work remaining to be performed. The report shall also state the
required action(s), if any, to be taken to correct any violation(s) noted by the
Federal, State or local regulatory/enforcement agency and the time frame allowed
by the agency to accomplish the necessary corrective action.

 



 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

(d)If the Contractor fails or refuses to comply with the Federal, State or local
regulatory/enforcement agency's directive(s) regarding any violation(s) and
prescribed corrective action(s), the Contracting Officer may issue an order
stopping all or part of the work until satisfactory corrective action (as
approved by the Federal, State or local regulatory/enforcement agencies) has
been taken and documented to the Contracting Officer. No part of the time lost
due to any stop work order shall be subject to a claim for extension of time or
costs or damages by the Contractor.

 

(e)The Contractor shall insert the substance of this clause in each subcontract
involving toxic substances, hazardous materials, or hazardous operations. The
Contractor is responsible for the compliance of its subcontractors with the
provisions of this clause.

 

(End of clause)

 



 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

RESEARCH PATIENT CARE COSTS -- NIH(RC)-11

 

(a)Research patient care costs are the costs of routine and ancillary services
provided to patients participating in research programs described in this
contract.

 

(b)Patient care costs shall be computed in a manner consistent with the
principles and procedures used by the Medicare Program for determining the part
of Medicare reimbursement based on reasonable costs. The Diagnostic Related
Group (DRG) prospective reimbursement method used to determine the remaining
portion of Medicare reimbursement shall not be used to determine patient care
costs. Patient care rates or amounts shall be established by the Secretary of
HHS or his duly authorized representative.

 

(c)Prior to submitting an invoice for patient care costs under this contract,
the contractor must make every reasonable effort to obtain third party payment,
where third party payors (including Government agencies) are authorized or are
under a legal obligation to pay all or a portion of the charges incurred under
this contract for patient care.

 

(d)The contractor must maintain adequate procedures to identify those research
patients participating in this contract who are eligible for third party
reimbursement.

 

(e)Only those charges not recoverable from third party payors or patients and
which are consistent with the terms and conditions of the contract are
chargeable to this contract.

 



 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

DISCLOSURE OF LOBBYING ACTIVITIES Approved by OMB Complete this form to disclose
lobbying activities pursuant to 31 U.S.C. 1352
(See reverse for public burden disclosure.) 0348-0046 1. Type of Federal Action:
2. Status of Federal Action: 3. Report Type: [_] a. contract [_] a.
bid/offer/application [_] a. initial filing b. grant b. initial award b.
material change   c. cooperative agreement   c. post-award For Material Change
Only:   d. loan       year _______ quarter _______   e. loan guarantee      
date of last report _________   f. loan insurance         4. Name and Address of
Reporting Entity: 5. If Reporting Entity in No. 4 is a Subawardee, [_] Prime
[_] Subawardee Enter Name and Address of Prime:   Tier ______, if known:  
Congressional District, if known:  4c Congressional District, if known: 6.
Federal Department/Agency: 7. Federal Program Name/Description:   CFDA Number,
if applicable: ___________     8. Federal Action Number, if known: 9. Award
Amount, if known:
$ 10. a. Name and Address of Lobbying Registrant b. Individuals Performing
Services (including (if individual, last name, first name, MI): address if
different from No. 10a)   (last name, first name, MI): 11. Information requested
through this form is authorized by title 31 U.S.C. section 1352.  This
disclosure of lobbying activities is a material representation of fact upon
which reliance was placed by the tier above when this transaction was made or
entered into.  This disclosure is required pursuant to 31 U.S.C. 1352.  This
information will be available for public inspection.  Any person who fails to
file the required disclosure shall be subject to a civil penalty of not less
than $10,000 and not more than $100,000 for each such failure. Signature:
_____________________________
Print Name: ____________________________
Title:___________________________________
Telephone No.: ______________  Date: ______ Federal Use Only: Authorized for
Local Reproduction Standard Form LLL (Rev. 7-97)                  

 



 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

INSTRUCTIONS FOR COMPLETION OF SF-LLL, DISCLOSURE OF LOBBYING ACTIVITIES

 

This disclosure form shall be completed by the reporting entity, whether
subawardee or prime Federal recipient, at the initiation or receipt of a covered
Federal action, or a material change to a previous filing, pursuant to title 31
U.S.C. section 1352. The filing of a form is required for each payment or
agreement to make payment to any lobbying entity for influencing or attempting
to influence an officer or employee of any agency, a Member of Congress, an
officer or employee of Congress, or an employee of a Member of Congress in
connection with a covered Federal action. Complete all items that apply for both
the initial filing and material change report. Refer to the implementing
guidance published by the Office of Management and Budget for additional
information.

 

1.Identify the type of covered Federal action for which lobbying activity is
and/or has been secured to influence the outcome of a covered Federal action.

 

2.Identify the status of the covered Federal action.

 

3.Identify the appropriate classification of this report. If this is a follow up
report caused by a material change to the information previously reported, enter
the year and quarter in which the change occurred. Enter the date of the last
previously submitted report by this reporting entity for this covered Federal
action.

 

4.Enter the full name, address, city, State and zip code of the reporting
entity. Include Congressional District, if known. Check the appropriate
classification of the reporting entity that designates if it is, or expects to
be, a prime or subaward recipient. Identify the tier of the subawardee, e.g.,
the first subawardee of the prime is the 1st tier. Subawards include but are not
limited to subcontracts, subgrants and contract awards under grants.

 

5.If the organization filing the report in item 4 checks "Subawardee," then
enter the full name, address, city, State and zip code of the prime Federal
recipient. Include Congressional District, if known.

 

6.Enter the name of the Federal agency making the award or loan commitment.
Include at least one organizational level below agency name, if known. For
example, Department of Transportation, United States Coast Guard.

 

7.Enter the Federal program name or description for the covered Federal action
(item 1). If known, enter the full Catalog of Federal Domestic Assistance (CFDA)
number for grants, cooperative agreements, loans, and loan commitments.

 

8.Enter the most appropriate Federal identifying number available for the
Federal action identified in item 1 (e.g., Request for Proposal (RFP) number;
Invitation for Bid (IFB) number; grant announcement number; the contract, grant,
or loan award number; the application/proposal control number assigned by the
Federal agency). Include prefixes, e.g., "RFP-DE-90-001."

 

9.For a covered Federal action where there has been an award or loan commitment
by the Federal agency, enter the Federal amount of the award/loan commitment for
the prime entity identified in item 4 or 5.

 



 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 of the Exchange Act of 1934, as amended. Confidential Portions are marked:
[***].

 

 

10. (a) Enter the full name, address, city, State and zip code of the lobbying
registrant under the Lobbying Disclosure Act of 1995 engaged by the reporting
entity identified in item 4 to influence the covered Federal action.

 

(b)Enter the full names of the individual(s) performing services, and include
full address if different from 10 (a). Enter Last Name, First Name, and Middle
Initial (MI).

 

11.The certifying official shall sign and date the form, print his/her name,
title, and telephone number.

 

According to the Paperwork Reduction Act, as amended, no persons are required to
respond to a collection of information unless it displays a valid OMB Control
Number. The valid OMB control number for this information collection is OMB No.
0348-0046. Public reporting burden for this collection of information is
estimated to average 10 minutes per response, including time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding the burden estimate or any other aspect of this collection of
information, including suggestions for reducing this burden, to the Office of
Management and Budget, Paperwork Reduction Project (0348-0046), Washington, DC
20503. 

 



 

